--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.58


 
INVESTMENT ADVISORY AGREEMENT
This INVESTMENT ADVISORY AGREEMENT, dated as of January 4, 2010 is by and
between The Lincoln National Life Insurance Company (the “Client”) and Delaware
Investment Advisers, a series of Delaware Management Business Trust (the
“Adviser”).
W I T N E S S E T H
WHEREAS, the Client desires to engage the Adviser to provide investment advice
to the Client, and the Adviser is willing to undertake these responsibilities,
on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the conditions and mutual agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1
APPOINTMENT OF THE ADVISER
1.1           Appointment.  The Client hereby appoints the Adviser, and the
Adviser hereby agrees, for the term of this Agreement to advise the Client with
respect to management of the funds (other than in respect of the Non-Managed
Assets ) in all the accounts comprising the Client's general account (each an
"Account") in accordance with the provisions of this Agreement.  All of
Client's Accounts in existence on the date hereof are identified on Schedule
A hereto, with the exception of those Accounts that have been excluded with the
mutual agreement of the Client and the Adviser. Schedule A may be amended from
time to time with the mutual agreement of the Client and the Adviser.
1.2           Accounts; Custodian.  The Client shall designate in writing all of
the assets in each Account, other than the Non-Managed Assets, to be managed by
the Adviser and shall promptly notify its custodian (the “Custodian”) as to the
appointment of the Adviser as investment manager of such assets held at the
Custodian.  The Client has notified the Adviser as to the identity of the
Custodian on or prior to the date hereof, and shall notify the Adviser of any
subsequent changes in the identity of the Custodian.  The Client shall be
responsible for any custodial arrangements and the payment of all custodial
charges, and the Adviser shall have no responsibility or liability with respect
to custodial arrangements or acts or omissions of the Custodian.  The Client
shall direct the Custodian to (i) accept instructions from the Adviser regarding
the execution of transactions in respect of the Accounts permitted hereby, and
to grant access to Agents and, if applicable, Sub-Advisers and (ii) deliver to
the Adviser in a timely manner any proxies for which the Adviser has the right
and obligation to vote pursuant to Section 2.6. The Adviser shall have no
authority to act as a custodian for any Account, any earnings therefrom or any
other securities or other assets from time to time credited to any Account or to
make any withdrawals of any nature whatsoever from any Account.


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 




1.3           Exclusivity.
(a)           During the Initial Term, except with respect to any assets
invested in the Excluded Asset Classes and New Asset Classes that are not
managed by the Adviser pursuant to this Section 1.3, the Adviser will have the
exclusive right to manage the assets in each Account; provided, however, that
such right will not apply to any assets that may be added to such Accounts as a
result of any acquisition (however effected, including a merger) by the Client
of another insurance company or block of business of another insurance company
(“Acquired Assets”).  Except as provided in this Section 1.3 with respect to New
Asset Classes that are not managed by the Adviser, the Client, during the
Initial Term, shall not engage any other investment manager, investment adviser
or other Person to manage any portion of the Accounts other than Excluded Assets
and Acquired Assets.
(b)           In the event that the Client determines to invest any portion of
an Account (other than Excluded Assets or Acquired Assets) in an asset class
that the Client reasonably determines in good faith is not a Current Asset Class
(a “New Asset Class”), the Client shall provide an Investment Notice to the
Adviser as soon as practicable following the Client’s determination to invest in
the New Asset Class, such Investment Notice to describe, in reasonable detail,
the New Asset Class.
(c)           The Adviser shall have 45 days from the receipt of an Investment
Notice to make a written proposal (an “Adviser Proposal”) to the Client to
manage the applicable New Asset Class, which proposal shall set forth the
objectives, fees and identities of the investment management professionals who
will manage the applicable New Asset Class and such other information as may be
reasonably requested by the Client in order to assist the Client in its
evaluation of the Adviser Proposal.  During such period and for a period of 15
days after the submission of the Adviser Proposal (the “Evaluation Period”), the
Client and the Adviser shall discuss the applicable Adviser Proposal in good
faith (including at least one in person meeting if requested by the Adviser)
and, during the applicable Evaluation Period, the Adviser shall have, at its
option, the opportunity to make a presentation to the investment committee of
the Client in furtherance of its Adviser Proposal.  No later than 30 days after
the end of the applicable Evaluation Period, the Client shall deliver a written
notice to the Adviser indicating whether it accepts or does not accept such
Adviser Proposal, such written notice to set forth, in the case of a
non-acceptance, the primary basis for such non-acceptance.  For the avoidance of
doubt, nothing in this Section 1.3 shall restrict the ability of the Client to
retain investment consultants or other Persons during the Evaluation Period (or
thereafter) to evaluate an Adviser Proposal or any other proposal from another
investment manager.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
2

--------------------------------------------------------------------------------

 




(d)           In the event that the Client accepts an Adviser Proposal or
appoints the Adviser to manage a New Asset Class pursuant to Section 1.3(e), (x)
the New Asset Class shall be considered a Current Asset Class and Schedule B
shall be updated to reflect such new Current Asset Class and the applicable fee
rate and (y) and the assets invested in such new Current Asset Class will be
included for purposes of calculating Management Fees.
(e)           In the event that the Client, in the exercise of its reasonable
judgment and consistent with its fiduciary duties, does not accept an Adviser
Proposal, the Client shall have the right to engage other Persons to manage the
assets to be invested in the New Asset Class (which, for the avoidance of doubt,
may be the Adviser if so determined by the Client after its evaluation of other
managers pursuant to this Section 1.3(e)); provided that, as part of the
foregoing determination by the Client, such other Persons shall have been
determined to have demonstrated experience managing assets in the New Asset
Class and the terms of the engagement with such Persons shall be more favorable
to the Client, taken as a whole, than the terms of the Adviser Proposal, taken
as a whole.  If a Person other than the Adviser is appointed to manage a New
Asset Class, the assets attributable to such New Asset Class shall not be
covered by this Section 1.3 for so long as such assets are invested in such New
Asset Class (or an Excluded Asset Class thereafter).  In the event that the
Client determines to replace an investment manager that manages a New Asset
Class (other than in connection with the determination to invest in an Excluded
Asset Class), the provisions of this Section 1.3 shall apply with respect to the
process to appoint a replacement manager to manage the assets in such New Asset
Class.  Anytime after the Client has selected a Person (other than the Adviser)
to manage a New Asset Class, the Client agrees to consider in good faith any
future proposals from the Adviser to manage the assets in such New Asset Class
in the event that the Adviser believes that it has the necessary capabilities to
manage such assets.
SECTION 2
AUTHORITY AND DUTIES OF THE ADVISER; CERTAIN OTHER MATTERS
2.1           General Authority of Adviser.  Subject to the provisions of this
Agreement (including Section 2.2), the Client grants to the Adviser the sole
discretion and authority to make all investment decisions with respect to the
assets designated pursuant to Section 1.2.
2.2           Investment Objectives and Restrictions.
(a)           In performing its duties and exercising its discretion under this
Agreement, the Adviser shall act in good faith and exercise all the due skill,
care and diligence that would be expected of a professional investment
manager.  The Adviser shall manage each Account in accordance with the written


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
3

--------------------------------------------------------------------------------

 


investment objectives, restrictions and policies (the “Investment Policies”)
provided to the Adviser by the Client from time to time.  Any restrictions on
the management of the Accounts imposed by any applicable rule, regulation or law
that the Client requests the Adviser to follow shall be reflected in the
Investment Policies.  To the extent practicable, the Client shall notify the
Adviser in advance of any changes to the Investment Policies.  The Client agrees
to discuss in good faith with the Adviser mutually agreeable solutions with
respect to any Investment Policies that the Adviser cannot satisfy.
(b)           The Adviser shall perform trading activities, including
derivatives transactions, on behalf of the Client to the extent necessary in
connection with the Lincoln Financial Group variable annuity hedging program and
fixed index annuity hedging program, each as may be in effect from time to
time.  The performance of the trading activities with respect to the variable
annuity hedging program shall comply with the Trade Positioning System
guidelines provided to the Adviser by the Client from time to time; provided
that after prior consultation with the Client to the extent practicable (and in
the case of a material variance from such guidelines, in all cases), trade
execution may be effected outside of such guidelines if determined by the
Adviser in its reasonable judgment to be in the best interests of the
Client.  With respect to the fixed indexed annuity hedging program, the Adviser
shall comply with the guidelines/directives provided to the Adviser by the
Client from time to time.
(c)           The Adviser may, but has no obligation to, select and, with the
prior written consent of the Client, contract with one or more investment
advisers (each, a “Sub-Adviser”) registered under the Investment Advisers Act of
1940, as amended (the “Advisers Act”), to perform some or all of the services
for an Account for which it is responsible under this Agreement.  The Adviser
may, if it determines it is not adverse to the interests of the Client, without
the consent of the Client, terminate the services of any Sub-Adviser at any
time, and shall at such time assume the responsibilities of such Sub-Adviser
unless and until a successor Sub-Adviser is selected.  The Adviser shall
continue to have responsibility for all advisory services furnished by any
Sub-Adviser and for the payment of any such Sub-Adviser.
2.3           Further Authority of Adviser.  Subject to the other provisions of
this Agreement, unless the Client instructs the Adviser otherwise, the Adviser
shall have the authority to select the brokerage firms through which orders for
an Account shall be placed.  The Adviser shall place orders for the execution of
transactions for an Account on a “best execution” basis, taking into account all
relevant factors, including price, commission rates, reliability, efficiency of
execution and timeliness and quality of the provision of market
information.  Notwithstanding the foregoing, to the extent authorized by
applicable law (including Section 28(e) of the Securities Exchange Act of 1934,
as amended) and consistent with the “soft dollar” practices described in Part II
of the Adviser’s Form ADV, the Adviser may agree to pay a member of an exchange,
a broker or a dealer a commission for effecting a securities transaction in an
Account that exceeds


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
4

--------------------------------------------------------------------------------

 


the commission another member of an exchange, broker or dealer would charge for
effecting the transaction if the Adviser determines in good faith that such
commission is reasonable in relation to the value of the brokerage and research
services provided by such member, broker or dealer, viewed in terms either of
that particular transaction or of the Adviser’s overall responsibilities with
respect to the applicable Account and other advisory accounts for which the
Adviser or any Sub-Adviser exercises investment discretion.  If the Adviser
engages in any transaction described in the immediately preceding sentence, the
Adviser shall provide to the Client regular reports in such form and at such
times as may reasonably be required by the Client, setting forth the amount of
total brokerage business placed by the Adviser with respect to the Accounts and
the allocation thereof among brokers and dealers, identifying those brokers and
dealers which provided research services, and containing such other information
as the Client may reasonably request.  In the event that the Client instructs
the Adviser to place orders for an Account through a particular brokerage firm
(a “Directed Broker”), the Client hereby acknowledges that the Adviser may not
achieve “best execution” and waives any applicable “best execution” requirements
with respect to transactions with such Directed Broker.
2.4           Reporting and Information Obligations.
(a)           The Adviser agrees to make available to the Client such reports,
information and certifications with respect to the Accounts as the Client may
from time to time reasonably request, including reports detailing the holdings
in the Accounts and any transactions effected by the Adviser with respect
thereto and information concerning the sale or other disposition of securities
during the period covered by such reports.  Initially, the reports to be
provided are as identified on Schedule C hereto.  The Adviser shall, upon
reasonable notice at the reasonable request of the Client, participate by
telephone or in-person at meetings (including meetings of the investment
committees of the Client and its Affiliates and meetings with, and presentations
to, rating agencies, investors and research analysts) to review the performance
of the Accounts and other matters related to the management of the Accounts
(including the investment objectives, restrictions and policies).
(b)           The Adviser shall provide the Client with such data and other
information related to any Account, any investment in any Account and/or the
services provided by the Adviser hereunder, including such data and information
described in Schedule D, electronically in such form described in Schedule D or
as otherwise may be reasonably requested by the Client.
(c)           The Adviser shall, and shall cause its Affiliates to, cooperate
with the Client and its representatives to the extent necessary to enable such
Persons to verify all calculations made by the Adviser in connection with any
Account.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
5

--------------------------------------------------------------------------------

 




2.5           Allocations.  The Adviser may, but is not required to, aggregate
sales and purchase orders placed with respect to an Account with similar orders
for brokerage transactions being made simultaneously for other accounts managed
by the Adviser to the extent permitted by applicable law.  When such aggregate
orders occur, the objective of the Adviser (and any of its Affiliates involved
in such transactions) shall be to allocate the costs incurred in connection with
the execution of such orders among the applicable Account and the other accounts
managed by the Adviser in a manner the Adviser believes is fair and equitable
over time to the applicable Account and in accordance with the Adviser’s written
allocation procedures as then in effect, taking into account the Client’s
investment guidelines and the size of the order placed for the Client, among
other factors.  The Adviser shall provide the Client with a copy of its written
allocation policies applicable to the Accounts and a copy of any subsequent
amendments to such policies, provided that the Adviser shall not be obligated to
provide copies of any such amendments if they are summarized in Part II of the
Adviser’s Form ADV.
2.6           Proxies and Other Actions.
(a)           The Client delegates to the Adviser the right and obligation to
(i) vote any proxies in respect of securities held in any Account and (ii) act
upon or exercise any option, subscription, bankruptcy, reorganization,
consolidation, merger, indenture revision or liquidation right or any other
right or privilege of whatsoever nature, incident, appurtenant or pertaining to
securities in any Account and, upon prior written notice or notice by telephone
from the Adviser to the Client of the Adviser’s intention to participate in such
matters, the Adviser shall automatically and without further action by the
Client be appointed as the Client’s attorney-in-fact for any such purpose,
including causing the Client to be bound to any such plan, agreement or
arrangement.  Notwithstanding the foregoing, the Client may designate another
Person to exercise any such right or obligation upon written notice to the
Adviser.
(b)           In the case of any action  to be taken in respect of securities
held in any Account (other than private placements) where such action requires
the payment of any funds by the Client in connection with such action, the
Adviser agrees to consult with and assist the Client in the evaluation of such
action and the recommended course of action in respect thereof and, upon payment
or advancement (or the agreement to pay or advance) by the Client of any funds
required to be paid to a third party in connection with such action, follow the
reasonable and lawful instructions of the Client in the taking or not taking of
such action.
2.7           Compliance.  The Adviser represents that it is duly registered
with the Securities and Exchange Commission (the “SEC”) pursuant to the Advisers
Act.  The Adviser shall at all times act in accordance with (a) this Agreement
and (b) any provision of applicable law, including the Advisers Act and all
applicable rules and regulations of


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
6

--------------------------------------------------------------------------------

 


the SEC promulgated thereunder, including by maintaining all necessary licenses,
permits and other authorizations from the SEC and any other Regulatory
Authority.
2.8           Certain Notifications.
(a)           The Adviser shall notify the Client promptly upon becoming aware
of (i) any changes or events that could reasonably be expected to materially and
adversely affect an Account or the Adviser’s management of an Account, including
the following:  any audit, investigation, action or other proceeding by any
Regulatory Authority involving the Adviser or an Account of which the Adviser or
one of its Affiliates has received written notification from such Regulatory
Authority, other than routine inspections and examinations, or any termination
of any Approved Manager and (ii) any financial condition of or significant
corporate event involving the Adviser that would reasonably be expected to
impair its ability to meet contractual commitments to the Client under this
Agreement.  Changes or events not specific to the Adviser or its Affiliates,
including  general economic conditions or changes in the market environment do
not require notification under this Section 2.8(a).
(b)           The Adviser shall furnish the Client promptly with copies of any
amendments or supplements to the Adviser's Form ADV.  The Client, upon
reasonable request with reasonable notice, may review any other filings,
reviews, reports or notices submitted (or received) by the Adviser or one of its
investment advisory Affiliates to (or from) the SEC or any other Regulatory
Authority, other than such filings, reviews, reports or notices which do not
contain information which could reasonably be viewed as material by the Client,
at the offices of the Adviser.
(c)           The Adviser shall promptly notify the Client of the occurrence of
any Termination Event.
(d)           The Client represents that none of the Accounts is currently
subject to ERISA.  The Client shall notify the Adviser in writing in advance of
any assets of an Account becoming “plan assets” under ERISA if practicable, and
if such advance notice is not practicable, the Client shall notify the Adviser
in writing promptly after the Client becomes aware of any assets of an Account
becoming “plan assets” under ERISA and, in either case, will assist the Adviser
in obtaining all information necessary to comply with ERISA.
2.9           Adviser as Independent Contractor.  Notwithstanding the services
provided by the Adviser hereunder, the Adviser shall be an independent
contractor and not a partner of or joint venturer with the Client, and unless
otherwise expressly provided herein, shall not be authorized to manage the
affairs of, act in the name of, or represent or bind the Client.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
7

--------------------------------------------------------------------------------

 




2.10           Insurance.  The Adviser shall maintain in full force and effect
during the term of this Agreement errors and omissions liability coverage of not
less than $50,000,000 and on other material terms and conditions that are usual
and customary for asset management businesses similarly situated to the
Adviser.  Upon the reasonable request of the Client (to be made no more than
once every 12 months) or in the event that the assets of the Accounts have
increased materially after the date hereof (which request may be made more than
one time over the term of this Agreement), the Adviser shall increase such
coverage limits to such amounts as are reasonably requested by the Client to
reflect the increase in the assets in the Accounts.  The Adviser shall provide
the Client with a certificate evidencing the existence of such insurance upon
the request of the Client (to be made no more than once every 12 months).  The
Adviser shall provide prior written notice to the Client in the event that the
Adviser proposes to amend or modify any material term or condition of such
insurance that could reasonably be expected to be adverse to the Client.
2.11           Management Team
(a)           Schedule E hereto sets forth the names of certain investment
professionals employed by the Adviser on a full-time basis and who manage the
Accounts (each, and together with any other investment professional approved by
the Client pursuant to Section 2.11(a) or (b), an “Approved Manager”).  In the
event that an Approved Manager ceases to be employed by the Adviser on a
full-time basis or otherwise ceases to manage the Accounts (a “Departing
Manager”), the Adviser shall nominate in writing, for approval by the Client,
one or more investment professionals with demonstrated experience managing
assets of a type and style similar to the Account (or portion thereof) to be
managed by such professionals (each such investment professional, a “Manager
Candidate”) to replace such Departing Manager as an Approved Manager.  In
connection with the Client’s evaluation of each such Manager Candidate, during
the 30 day period following delivery of the applicable written nomination
notice, the Adviser shall provide such information relating to each Manager
Candidate (including the date on which such Manager Candidate is able to
commence full-time employment with the Adviser) as is reasonably requested by
the Client and the Client shall have the opportunity to interview each Manager
Candidate.  On or prior to the last day of such 30 day period, the Client shall
provide written notice to the Adviser of its decision to approve or disapprove
the appointment of such Manager Candidate.  The Client agrees that its approval
or disapproval of a Manager Candidate (x) shall be based on the foregoing
information and, if applicable, the interview and such other criteria as would
generally be used by a third party investment consultant in a similar manager
search and (y) shall not be unreasonably withheld or delayed (and the Client
shall not be deemed to be acting unreasonable if a Manager Candidate is not able
to commence full-time employment with the Adviser within 60 days of the


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
8

--------------------------------------------------------------------------------

 


expiration of the 90 day period referred to clause (b) in the definition of
Termination Event).
(b)           In addition to the Adviser’s right to propose one or more Manager
Candidates pursuant to Section 2.11(a), the Adviser may, no more frequently than
once every three months, propose one or more Manager Candidates, who for
purposes of this Section 2.11(b) must have been employed by the Adviser for no
less than six consecutive months and shall have managed one or more Accounts
during such six month period, to become additional Approved Managers by delivery
of a written notice to the Client.  In connection with the Client’s evaluation
of each such Manager Candidate, the Adviser shall provide such information
relating to each Manager Candidate as is reasonably requested by the Client and
the Client shall have the opportunity to interview each Manager Candidate.  The
Client agrees that its approval or disapproval of any such Manager Candidate (x)
shall be based on the foregoing information and, if applicable, the interview
and such other criteria as would generally be used by a third party investment
consultant in a similar manager search and (y) shall not be unreasonably
withheld or delayed.
(c)           In the event that the Client approves any Manager Candidate and
such Manager Candidate becomes an Approved Manager pursuant to Section 2.11(a)
or (b), Schedule E shall be updated to reflect such new Approved Manager.
2.12           Cooperation between the Parties regarding Private Placements. The
parties agree that to the extent either party requires access to
information  (including books and records) or personnel relating to private
placements, such access shall be provided consistent with practices in place
prior to the date of this Agreement.  The Client agrees to provide resources
that will provide the Client's internal legal support for the private placements
in which the Accounts may invest from time to time consistent with practices in
place prior to the date of this Agreement.
SECTION 3
CONFLICTS OF INTEREST
3.1           Devotion of Time; Non-Exclusive.  The Adviser hereby agrees to
devote such of its time and activity as is necessary for the accomplishment of
its duties hereunder.  The Client acknowledges and understands that the Adviser
acts as investment adviser to other clients and may give advice and take action
with respect to the assets of such other clients which may differ from the
advice given, or the timing or nature of action taken, with respect to the
Accounts.  Subject to applicable law, nothing herein shall restrict the Adviser,
its principals, Affiliates, or employees from purchasing or selling any
securities for its or their own accounts.  Furthermore, the Adviser shall have
no obligation to purchase or sell for any Account, or to recommend for purchase
or sale for any Account, any security which the Adviser, its principals,
Affiliates or employees may purchase or sell for themselves or for any other
clients.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
9

--------------------------------------------------------------------------------

 




SECTION 4
EXPENSES; FEE; VALUATION; STANDARD OF LIABILITY
4.1           Expenses.  The Client shall pay for all custodial fees, brokerage
commissions, taxes, interest and other expenses related to the purchase, sale or
transmittal of Account assets and such other expenses related to the Accounts to
the extent that such expenses have been borne directly by the Client pursuant to
the past practice of the Adviser and the Client prior to the date hereof.  Only
expenses incurred by the Adviser in its fulfillment of its duties and
obligations hereunder, including such expenses related to the Accounts to the
extent that such expenses have been borne by the Adviser pursuant to the past
practice of the Adviser and Client prior to the date hereof, shall be borne by
the Adviser; provided that the Adviser shall have no obligation to bear any
expenses for services provided to the Client, prior to the date hereof, by
resources of the Adviser that were transferred to the Client on or prior to the
date hereof.  Amounts payable to the Adviser under this Section 4.1 shall be
paid by the Client upon submission of detailed invoices by the Adviser to the
Client.
4.2           Management Fee.  The Client shall pay the Adviser a fee (the
“Management Fee”) for the services to be rendered hereunder.  The Management Fee
payable with respect to each Account will be calculated at the end of each month
based upon the prior month-end book value of the assets (as designated pursuant
to Section 1.2) in such Account at the annual rate of 0.09%, inclusive of
derivatives trading and support, subject to Section 1.3(d).  The Adviser shall
calculate the Management Fee for each calendar month in accordance with this
Agreement and shall provide the Client an invoice reflecting the amount of such
Management Fee for each such calendar month, and the calculations and
methodology used to calculate such Management Fee.  The Management Fee shall be
payable monthly within 10 business days of receipt of invoice.  For purposes of
calculating the Management Fee, the portion of any Account consisting of
Non-Managed Assets shall be excluded.  In the event there is a material change
in the allocation (as of the date hereof) of assets in the Accounts across asset
classes (a “Reallocation”) that persists for at least six months, the Client and
the Adviser will negotiate, in good faith, mutually agreeable modifications to
the Management Fees to reflect such change; provided that if a Reallocation
persists for three months, the Client and the Adviser agree to discuss, in good
faith, such Reallocation and any issues, concerns, questions or other matters
related thereto.
4.3           Valuation.  The Client shall be responsible for determining the
value of each security or other asset in each Account at the times required
under this Agreement, provided that, in connection therewith, the Adviser agrees
to provide such assistance and cooperation to the Client in determining the
value of securities as is reasonably requested by the Client, including, without
limitation, obtaining broker quotes for securities and providing inputs to
Client to assist it in its pricing of private placements.  The value of each
private placement debt security for which pricing is not readily available and
that was held in the Accounts on November 30, 2009 is set forth on


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
10

--------------------------------------------------------------------------------

 


Schedule F.  The parties agree that updated values for each private placement
debt security for which pricing is not readily available held in the Accounts as
of December 31, 2009 will be provided as soon as possible, and such values shall
replace those on Schedule F once available.
4.4           Standard of Liability.  Neither the Adviser nor any of its
officers, directors, shareholders, members, partners, Agents, employees and
Affiliates shall be liable for any Loss (including any decrease in the value of
assets) (i) incurred with respect to the management of any Account pursuant to
Sections 2.2(a) or (b), other than any Loss arising out of the gross negligence
of the Adviser or (ii) incurred by reason of any act or omission of any bank,
broker, custodian, administrator, trustee or similar Person so long as the
Adviser had followed the reasonable instructions of the Client (if any) and the
Adviser was not grossly negligent in the performance of its obligations in
respect to such Person.  Nothing contained herein shall be deemed to waive any
liability (x) which cannot be waived under applicable state or federal law or
any rules or regulations adopted thereunder, including state and federal
securities laws and ERISA or (y) for breaches by the Adviser of any provision of
this Agreement other than Sections 2.2(a) and (b).


SECTION 5
TERMINATION
5.1           Term.  This Agreement shall continue in full force and effect
until the ten year anniversary of the date hereof (such ten year period, the
“Initial Term”), unless terminated by the Client pursuant to Section 5.2 or the
Adviser pursuant to Section 5.3 (the date that any termination hereunder becomes
effective, the “Termination Date”).  Absent such termination, this Agreement
will automatically renew for additional one year periods (each, a “Subsequent
Term”) unless, no later than 90 days prior to the expiration of the Initial Term
or 30 days prior to the expiration of any Subsequent Term (as applicable), the
Client or the Adviser provides written notice to the other that it elects not to
renew this Agreement.
5.2           Termination by the Client.  The Client shall have the right to
terminate this Agreement in its entirety at any time, upon (a) the occurrence of
a Termination Event or (b) 30 days written notice to the Adviser.
5.3           Termination by the Adviser. The Adviser may terminate this
Agreement in its entirety  (a) upon a material breach of this Agreement by the
Client (including a breach of Section 4.2) that (if curable) has not been cured
by the Client within 10 business days of the Adviser providing written notice to
the Client of such breach, unless the Adviser agrees in writing to extend such
cure period; or (b) on not less than 150 days written notice to the Client.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
11

--------------------------------------------------------------------------------

 




5.4           Consequences of Termination.  In connection with the termination
of this Agreement for any reason, (a) the Adviser shall be entitled to receive
any unpaid portion of the Management Fee earned through the Termination Date,
which shall be paid in accordance with Section 4.2 and (b) each party to this
Agreement shall promptly destroy or deliver to the other party, or to such other
Person as such other party directs, all Confidential Information in the
possession of or under the control of the Adviser or the Client, as applicable;
provided, however, that the Adviser or the Client, as applicable, may retain
copies of any Confidential Information to the extent required by applicable law
and such party’s then effective document retention policy.
5.5           Plan. In the event that there is a Material Variance pursuant to
clause (c)(i) of the definition of Termination Event (provided that, solely for
purposes of this Section 5.5, the 5% referenced therein shall be replaced with
3%), the Adviser shall, no later than 30 days after the end of the applicable
Measurement Quarter, submit a written plan (a “Plan”) to the Client that sets
forth the material cause(s) of the Material Variance and the steps that the
Adviser proposes to take to address such causes and eliminate the Material
Variance.  The Client agrees to cooperate with the Adviser in connection with
the Adviser’s preparation and (after a Plan is agreed to by the Client)
implementation of a Plan to the extent contemplated thereby, including by making
available its personnel to meet with the Adviser.
SECTION 6
MISCELLANEOUS
6.1           Assignments.  No assignment (as defined in the Advisers Act) of
this Agreement by the Adviser shall be made without the prior written consent of
the Client (which consent will not be unreasonably withheld in the case of a
proposed assignment to a U.S. domiciled wholly-owned subsidiary of Macquarie
Bank Limited that is registered as an investment adviser under the Advisers
Act).  Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors and permitted
assigns of the parties hereto (including binding any successor or assignee of
the Client following a change of control of the Client, Lincoln National
Corporation or any of its Affiliates who directly or indirectly own or control
the Client).  Notwithstanding the foregoing, the Adviser may outsource certain
ancillary support services that do not constitute investment management
services, including trading, back-office, proxy voting and accounting services,
to its Agents, provided that the Adviser shall continue to have responsibility
for all services provided by its Agents and for the payment of such Agents.  For
the avoidance of doubt, the engagement by the Adviser of a Sub-Adviser pursuant
to Section 2.2(c) shall not be deemed an assignment.  No assignment of this
Agreement by the Client shall be made without the prior written consent of the
Adviser (such consent not to be unreasonably withheld).


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
12

--------------------------------------------------------------------------------

 




6.2           Notices.  For purposes of this Agreement, all notices or other
communications given or made hereunder shall be in writing and shall be given or
made to the Client at Lincoln Financial Group, General Account Investment
Strategies, 100 North Greene Street, Greensboro, NC 27401, Attention: C. Phillip
Elam II, Senior Vice President, with a copy to: Lincoln Financial Group, Radnor
Financial Center, 150 North Radnor Chester Road, Radnor, PA 19087, Attention:
General Counsel, and to the Adviser at Delaware Investment Advisers, 2005 Market
Street, 39th Floor, Philadelphia, PA 19103, Attention:  See Yeng Quek, with a
copy to: Delaware Investment Advisers, 2005 Market Street, Philadelphia, PA
19103, Attention:  General Counsel, or at such other place or places as shall
from time-to-time be specified in a written communication signed by the party
that is seeking to change its address for the receipt of notices and that is
delivered to the other party.  Any notice in writing shall be deemed given and
received (a) if delivered in person, on the date delivered, (b) if transmitted
by telecopy (provided receipt is confirmed by telephone), on the date sent or
(c) if delivered by express courier, on the second Business Day after mailing,
to the parties at the addresses set forth above.
6.3           Amendments.  No modification, amendment or waiver of this
Agreement, or any part hereof (including any defined term used herein), shall be
valid or effective unless in writing and signed by the party or parties sought
to be charged therewith.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any subsequent or other breach or condition,
whether of like or different nature.  The failure of any party hereto to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof and shall not deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.
6.4           Books and Records.  The Adviser shall keep (or cause to be kept)
such books and records as are required by the Advisers Act, shall permit the
Client and its representatives to inspect such books and records with respect to
the Accounts at all reasonable times and to make copies of any such books and
records as any of them may reasonably request, and shall promptly provide them
with such information and explanations as they may reasonably require in
connection therewith.  In furtherance thereof, the Adviser shall (i) make its
books and records available to, and provide such information related to this
Agreement and the services contemplated hereby reasonably requested by, the
Client and its representatives for audit and compliance review promptly upon
request and (ii) in the event that the Client receives a request from a
Regulatory Authority for information or records in the possession of the Adviser
related to any Account, upon notice of such request, provide reasonable access
(including to officials of any such agency) to such information or
records.  Notwithstanding the foregoing, (w) any access or cooperation pursuant
to this Section 6.4 shall not unreasonably interfere with the conduct of the
business of the Adviser, (x) such access or review shall occur only during
normal business hours upon reasonable advance notice by the Client to the
Adviser, under the supervision of personnel of the Adviser, (y) such access or
review shall occur only after the Client shall have (1) entered into a customary
and reasonable


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
13

--------------------------------------------------------------------------------

 


non-disclosure agreement with the Adviser and (2) identified, in reasonable
detail, its purpose in seeking access or cooperation pursuant to this Section
6.4 and such purpose is commercially reasonable and (z) the Client shall be
responsible for any out-of-pocket costs and expenses incurred by the Adviser and
its Affiliates in connection with its compliance with this Section
6.4.  Notwithstanding the obligations contained in this Section 6.4, the Adviser
shall not be required to provide access or information or to disclose
information where such access or disclosure would jeopardize the attorney-client
privilege of it or its Affiliates (based on the advice of counsel) or contravene
any applicable law or fiduciary duty or breach a binding agreement in effect on
the date hereof.
6.5           Confidentiality.  Unless directed by the other party and except as
required by applicable law, each party to this Agreement shall keep confidential
any and all Confidential Information and shall not disclose any such information
to any Person (other than its attorneys, regulatory authorities and its
Affiliates who need to know such information in connection with the provision of
services under this Agreement and on behalf of whom the Adviser shall be liable
under this Agreement).  Notwithstanding the foregoing, the Adviser may (i)
provide information as necessary for broker/dealers, Agents and Sub-Advisers
perform their duties for the Adviser on behalf of the Client; (ii) include the
Client’s name on the Adviser’s client list to be circulated to external parties;
and (iii) include the Account’s performance in the Adviser’s composites.  Except
as described in the foregoing sentence of this Section 6.5, the Adviser shall in
no event distribute or circulate any sales material, promotional or other
material or make any public communications or press releases which contains any
reference to the Client or any Account without the prior written consent of the
Client.
6.6           Entire Agreement.  This Agreement (including any annex or schedule
hereto and the Investment Policies) contains the entire understanding of the
parties and supersedes any prior agreements and understandings between the
parties with respect to the subject matter hereof or thereof.
6.7           Required Bonds.  The Client agrees to obtain and maintain during
the effectiveness of this Agreement such bonds as may be required by Section 412
of ERISA, if applicable, and to include the Adviser among those covered by such
bonds.
6.8           Severability.  In case any one or more of the provisions of this
Agreement or any portion thereof, or the application of any such provision or
any portion thereof to any party, shall be held invalid, illegal or
unenforceable, the remaining portion of such provision and the remaining
provisions of this Agreement, or the application of such provision as is held
invalid, illegal or unenforceable to persons or circumstances other than those
as to which it is held invalid, illegal or unenforceable, shall not be affected
thereby.
6.9           Captions.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit, extend or otherwise
affect the scope or intent of this Agreement or any provision hereof.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
14

--------------------------------------------------------------------------------

 




6.10           Counterparts.  This Agreement may be executed in one or more
counterparts each of which, for all purposes, shall be deemed to be an original,
and all of which when taken together shall constitute but one and the same
instrument.
6.11           Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed and construed in accordance with the laws of the State of New York,
without regard to the conflict of law provisions thereof that would result in
the application of the laws of any other jurisdiction.  However, nothing in this
Agreement shall be construed contrary to the Advisers Act, ERISA (if any Account
is subject to ERISA) or any rule or order of the SEC under the Advisers
Act.  The parties hereto irrevocably and unconditionally consent to submit to
the exclusive jurisdiction of the Supreme Court of the State of New York, New
York County and of the federal court located in New York, New York for any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby (and the parties agree not to commence any
action, suit or proceeding relating thereto except in such courts).  The parties
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Supreme Court of the State of New York,
New York County and the federal court located in New York, New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.  The parties agree that a final
judgment in any such action, suit or proceeding brought in any such court shall
be conclusive and binding and may be enforced in any other courts to whose
jurisdiction the parties are or may be subject, by suit upon such judgment.
6.12           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
6.13           Form ADV.  The Client acknowledges that it has received Part II
of the current Form ADV of the Adviser at least 48 hours before entering into
this Agreement.
6.14           Binding Effect; Persons Benefiting.  Other than the parties to
this Agreement, no Person shall have any right or obligation under this
Agreement.  No provision of this Agreement is intended or shall be construed to
confer upon any entity or Person other than the parties and their respective
successors and permitted assigns any right, remedy or claim under or by reason
of this Agreement or any part hereof.
6.15           Interpretation.  When a reference is made in this Agreement to
Sections, Schedules or Annexes, such reference shall be to a Section of,
Schedule to or Annex to, this Agreement unless otherwise indicated.  Whenever
the words “include,”


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
15

--------------------------------------------------------------------------------

 


“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  All pronouns and any variations
thereof refer to the masculine, feminine or neuter, single or plural, as the
context may require.  All capitalized terms defined in this Agreement shall be
equally applicable to the singular and plural forms thereof.  All references to
any period of days shall be deemed to be to the relevant number of calendar days
unless otherwise specified.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.  References to any Person include the
successors and assigns of that Person.
 
[Signature Page Follows]


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


DELAWARE INVESTMENT ADVISERS,
a series of Delaware Management Business Trust




By: /s/ David P. O’Connor
Name:  David P. O’Connor
Title:  Senior Vice President




THE LINCOLN NATIONAL LIFE INSURANCE COMPANY




By: /s/ Keith Ryan
Name:  Keith Ryan
Title: Vice President


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


ANNEX A
Defined Terms


“Account” has the meaning set forth in Section 1.1.
“Acquired Assets” has the meaning set forth in Section 1.3(a).
“Adviser” has the meaning set forth in the preamble to this Agreement.
“Advisers Act” has the meaning set forth in Section 2.2(c).
“Adviser Proposal” has the meaning set forth in Section 1.3(c).
“Affiliate” means any individual, partnership, corporation, entity or other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Person
specified.  For purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
“Agents” means the Adviser’s proxy voting service and its investment accountant.
“Agreement” means, this Investment Advisory Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Approved Manager” has the meaning set forth in Section 2.11(a).
“Client” has the meaning set forth in the preamble to this Agreement.
“Confidential Information” means and includes, but not be limited to, each
party’s respective proprietary or confidential market and/or computerized
investment approaches, trading systems or programs, mathematical models,
simulated results, simulation software, price or research databases, information
relating to private placements, other research, algorithms, numerical
techniques, analytical results, technical data, strategies and methodologies,
business methods, trade secrets, internal marketing materials or memoranda,
corporate policies, supervisory and risk control techniques and procedures, fee
and compensation structures, trader trial programs, investor and contact lists,
knowledge of facilities and any books and records made available to either party
and any other proprietary materials or information; provided, however, that the
term Confidential Information shall not include any such information which is or
has been made generally available to the public through the disclosure thereof
in a manner which was authorized by the applicable party and did not violate any
common law or contractual rights of the applicable party.
“Custodian” has the meaning set forth in Section 1.2.


A-1
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 




“Current Asset Class” means an asset class listed on Schedule B.
“Departing Manager” has the meaning set forth in Section 2.11(a).
“Directed Broker” has the meaning set forth in Section 2.3.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules, regulations and class exemptions of the Department of Labor
thereunder.
“Evaluation Period” has the meaning set forth in Section 1.3(c).
“Excluded Assets” means assets in the Accounts invested (i) as seed capital in
investment products of the Client or its Affiliates and the Adviser and its
Affiliates or (ii) in Excluded Asset Classes.
“Excluded Asset Classes” means cash (other than direct short-term investments),
money market mutual funds invested primarily in United States securities and
assets, direct United States real estate investments, real estate limited
partnerships investing primarily in United States real estate, direct United
States commercial mortgage investments and corporate owned life insurance.
“Initial Term” has the meaning set forth in Section 5.1.
“Investment Notice” means a written notice of the Client’s decision to invest
any portion of an Account (other than the Excluded Assets or the Acquired
Assets) in a New Asset Class.
“Investment Policies” has the meaning set forth in Section 2.2(a).
“Loss” means losses, damages, liabilities, judgments, costs and expenses
(including reasonable attorneys’ fees and disbursements) and amounts paid in
settlement.
“Management Fee” has the meaning set forth in Section 4.2.
“Manager Candidate” has the meaning set forth in Section 2.11(a).
“Material Variance” shall mean, with respect to any rolling two year period, a
negative variance of more than 5% per annum of the annual rate of return of the
Accounts measured against the Risk Management Benchmark for that same
period.  The parties agree that (a) for purposes of calculating the annual rate
of return for the one year period ending as of the calendar quarter ending
immediately prior to the Closing, such annual rate of return shall be deemed to
equal the Risk Management Benchmark for such period, (b) for the purposes of
determining the annual rate of return for the Accounts and the Risk Management
Benchmark, the annual rate of return and Risk Management Benchmark shall not
include any portion thereof attributable to (i) Excluded Assets, (ii)


A-2
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


any portion of an Account comprised of limited partnerships or (iii) any action
taken or not taken as a result of instructions by, or restrictions and practices
of, the Client; provided, that, for the purpose of this sub-paragraph (iii), the
rate of return applicable to the class of asset to which any such instruction,
restriction or practice applies shall be deemed to equal the Risk Management
Benchmark for the duration of such exclusion.
“Measurement Quarter” has the meaning set forth in the definition of
“Termination Event”.
“New Asset Class” has the meaning set forth in Section 1.3(b).
“Non-Managed Assets” means any Acquired Assets not managed by the Adviser, the
Excluded Assets, and any assets invested in a New Asset Class not managed by the
Adviser.
“Person” means any individual, partnership, corporation, company, trust,
unincorporated organization or other entity and any government or agency or
political subdivision thereof.
“Plan” has the meaning set forth in Section 5.5.
“Reallocation” has the meaning set forth in Section 4.2.
“Regulatory Authority” means any regulatory, self-regulatory or other
governmental authority.
“Risk Management Benchmark” shall mean the risk management benchmark utilized in
the Lincoln Financial Group Investment Review process for the Accounts as
quarterly re-weighted and which shall be consistent with the past practice of
the Client as of the date hereof, with any variance from such risk management
benchmark determined in accordance with the methodology employed in the Lincoln
Financial Group Investment Review process as of the date hereof, excluding the
variance, if any, attributable to the Accounts’ Investment Policies.


“SEC” has the meaning set forth in Section 2.7.
“Sub-Adviser” has the meaning set forth in Section 2.2(c).
“Subsequent Term” has the meaning set forth in Section 5.1.
“Termination Date” has the meaning set forth in Section 5.1.
“Termination Event” means any of:
 
(a)
(i) the gross negligence or willful misconduct of the Adviser in managing any
Account, (ii) a material violation of law by the Adviser with respect to the
management of any Account or (iii) the imposition of any material sanction,
restriction or penalty imposed



A-3
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


by a Regulatory Authority on the Adviser that the Client determines could
reasonably be expected to have a material and adverse effect on the Adviser’s
ability to manage the Accounts;
 
(b)
for a period of 90 consecutive days, the number of Approved Managers managing
the Accounts is less than a majority of the total number of Approved Managers
set forth in Schedule E; provided that the Client may not terminate this
Agreement pursuant to this clause (b) if the Client has approved pursuant to
Section 2.11(a) a sufficient number of new Approved Managers so that the number
of Approved Managers is a majority of the total number of Approved Managers set
forth in Schedule E;

 
(c)
(c) (i) if, for any calendar quarter ending on or after the one year anniversary
of the Closing Date, there is a Material Variance of the Accounts for any
rolling two year period ending at the end of any such calendar quarter (any such
calendar quarter at the end of which there is a Material Variance, a
“Measurement Quarter”) and (ii) there remains a Material Variance for each two
year rolling period ending at the end of each of the next four calendar quarters
following the Measurement Quarter, a decision by the Client’s board of directors
in the good faith exercise of its fiduciary duties to terminate the Agreement
because the Client’s interests are better served with another investment
adviser; or

 
(d)
the Adviser’s material breach of this Agreement (other than breaches of Section
2.7 which shall be subject to the standard set forth in clause (a) above) that
(if curable) has not been cured by the Adviser within 30 days of the Client
providing written notice, unless the Client agrees in writing to extend such
cure period.



A-4
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule A
 
Accounts


Company Name
Portfolio
The Lincoln National Life Insurance Company
JPF661201
JPF661203
JPF661205
JPL671122
LNL01001
LNL01002T
LNL01003T
LNL01004
LNL01009
LNL01010
LNL01011
LNL010122
LNL01015
LNL01017
LNL01020
LNL01021
LNL01024
LNL01027
LNL01040
LNL01042
LNL01046
LNL01052
LNL01056
LNL01057
LNL01057L
LNL01062
LNL01063
LNL01065
LNL01066
LNL01071
LNL01072
LNL01073
LNL01074
LNL01074T
LNL01075
LNL01075T
LNL01076
LNL01078
LNL01079
LNL010110
LNL 01001P





An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 




Company Name
Portfolio
 
SA01002
SA01002E


 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
 

 
Schedule B
 
Current Asset Classes
 
 
1.
Active Fixed Income

 
2.
MBS

 
3.
ABS

 
4.
High Yield

 
5.
Government

 
6.
Direct short-term investments

 
7.
Private Debt

 
8.
Partnerships

 
9.
Equity

 
10.
Emerging Market Debt



An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule C
 
Reports
 
Report Name
Source
Customer
Frequency
Due Date
Identification of Troubled and Watch Securities
DIA Fixed Income
CAO & CFO
Quarterly
Prior to the Writedown Committee Meeting and Final as of Quarter End Business
Day 2
Paragraph Code Reporting
DIA Compliance
Invest Acctg
Monthly
Changes by the 15th of each month
Cash Flow and Recovery Value Calculations Report
DIA Fixed Income
Invest Acctg
Quarterly
Prior to the Writedown Committee Meeting and Final as of Quarter End Business
Day 1
CLN Reports
DIA Fixed Income
Invest Acctg
Quarterly
Business Day 5
TPS Notices
DIA Fixed Income
EqRM Protection
Daily
Daily p.m.
Trade Notifications
DIA Fixed Income
EqRM Protection
Daily
Daily p.m.
Spreads for Index
DIA Fixed Income
Portfolio Management
Weekly
Weekly
Econ Summary/Inv. Com. Commentary
DIA Fixed Income
Portfolio Management
Monthly
Prior to Investment Committee
Derivative Report Summary
DIA Fixed Income
EqRM/ALM Committee
Monthly
Prior to EqRM/ALM meeting
CLN one pager(s) for Investment Com.
DIA Fixed Income
Portfolio Management
Monthly
Prior to each Investment Committee meeting
CLN Disclosure 10Q
DIA Fixed Income
Financial Reporting
Quarterly
 
Industry/Company Research
DIA Fixed Income
Portfolio Management
Upon Request
 
Supporting Data for Sovereign Risk Report
DIA Fixed Income
Portfolio Management
Currently Weekly
 
Trade summary following each indexed annuity issue day
DIA Fixed Income
Fixed Annuity Product Management
Weekly
 




 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
 
Report Name
Source
Customer
Frequency
Due Date
Indexed annuity option blotter summary
DIA Fixed Income
Fixed Annuity Product Management
Weekly
 
SAS 701
The Adviser to select the provider
Financial
Accounting
Annual
Reasonable period of time following year end2
Compliance Certificate
DIA Compliance
Internal Audit
Quarterly
Within two weeks of quarter end
Certification of Investment Adviser
Mr. Capuzzi and Mr. Quek, or their successors
Financial Reporting/Internal Audit
Quarterly
Within two weeks of quarter end
California Department of Insurance Questionnaire
DIA Compliance
Financial Reporting
Annually
As requested by California Department of Insurance
Risk Benchmark
DIA Fixed Income
Portfolio Management
Quarterly
Within ten business days of receiving Lincoln portfolio return data (per
Schedule D)








--------------------------------------------------------------------------------

 
1SAS 70 report to only cover trade operations.
 
2Initial SAS 70 report (to be a Type I report) will cover 1/1/10 to 9/30/10,
with the resulting report provided to the Client no later than 12/31/10 or such
other date as the parties mutually agree.  Each subsequent SAS 70 report (each
of which to be a Type II report) will cover the period 10/1 through 9/30 each
year, with the resulting report provided to the Client no later than 12/31 of
the applicable year or such other date as the parties mutually agree.

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

 
Schedule D
 
Data and Other Information
 
Currently Automated Investment Information Needs
Automated References
   
Trade Information for General Accounts
Currently entered into the following applications: Short Term Trade, Long Term
Trade, Docket, Bloomberg, email Notifications
Industry and credit exposure information for short terms
Currently part of Short Term Trade application
Maintain asset codes and indicators
As currently maintained in internally written applications:  Trade Interface
Application to be maintained by Lincoln going forward.
Investment Data Management
Currently Delaware provides data to support investment data management.
State Compliance Information
Currently in Paragraph Code Compliance Application and spreadsheets.
Information on Troubled and Watched Securities
Currently part of Investment Data Management or spreadsheet to Investment
Accounting to enter on Prism.
Pricing and Analytic Information for assets where public information is not
available or accurate
Currently get this information from Intex (for CMBS, ABS, etc) - manually
modeled by Delaware, Delaware to provide information to Lincoln so that Lincoln
may use Axiom (for public securities and private placements), and spreadsheets
for manually priced private placements.
Underlying assumptions to
generate cash flow data
Currently provided by Delaware personnel.
Admitted Assets
Currently provided by Lincoln to Delaware to permit Delaware compliance to do
paragraph coding
Insurance law updates
Currently provided by LNY and LNL personnel.
Security level data and aggregation
Lincoln to provide Delaware with total return of the portfolio at the CUSIP,
asset class and total portfolio level and any other data necessary to generate
the risk benchmark and its attribution.
GIPS data
Upon reasonable prior notice, Lincoln personnel to provide information to
Delaware so that Delaware may prepare GIPS compliant returns as/when requested.



An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

 
 
Data necessary to calculate investment advisory fees
Lincoln to provide Delaware with book value of the assets and other data as
necessary to calculate the Management Fees due under the Agreement.

 

 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


 
Schedule E
 
Approved Managers




 
1.
*

 
2.
*

 
3.
*

 
4.
*

 
5.
*



An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule F
 
Private Placement Debt Securities
 
Eom date
Cusip
Security Name
Coupon
Maturity Date
Price Source
Sum of Book Value
Sum of Par Value
Sum of Market Value
30-Nov-09
39063@AD2
GREAT LAKES GAS TRANS L P
9.09
30-Oct-21
AXIOM
           8,036,288
                    7,102,000
              8,667,565
30-Nov-09
19238VA#2
COGECO CABLE INC SER A SR SEC NT
7
01-Oct-15
AXIOM
         25,000,000
                  25,000,000
             27,852,500
30-Nov-09
52465#AC9
LEGG MASON MTG CAP TR RITE AID 98-CTL-
6.55153
10-Mar-20
AXIOM
           1,726,359
                    2,222,033
              1,928,636
30-Nov-09
24713@AA4
DELOITTE & TOUCHE USA LLP SER A GTD NT
6.24
20-Nov-11
AXIOM
         10,064,058
                  10,000,000
             10,618,000
30-Nov-09
907821T28
UNION PAC RR CO (BNY MIDWEST TR) J
3.86
29-Sep-12
AXIOM
              775,879
                       775,879
                 799,240
30-Nov-09
58526#AK5
MEIJER FINANCE INC SR SEC NTS B3
8.24
01-Jun-20
AXIOM
           2,975,603
                    2,742,900
              3,344,692
30-Nov-09
99BLOX9B3
OXBOW CARBON LLC TRNCH DD TERM LOAN LN
2.31
30-Apr-14
OBROK
              231,706
                       231,706
                 216,355
30-Nov-09
00855LAB5
AGUA CALIENTE BAND CAHUILLA INDIANS SR
6.85
01-Oct-21
AXIOM
           7,029,382
                    7,000,000
              5,974,780
30-Nov-09
D5894#AB6
OILTANKING GMBH SR NTS
6.04
05-Jan-19
AXIOM
         19,196,556
                  20,000,000
             20,792,800
30-Nov-09
12532@AA8
BURLINGTON NORTHERN SANTA FE CFT BNSF2
5.66
15-Jan-23
AXIOM
           2,498,625
                    2,592,593
              2,752,633
30-Nov-09
97181#CF8
WILM'TN TR SER B (BPASSUMPSOLVAY95)
7.52
01-Jan-18
AXIOM
              346,825
                       321,175
                 385,683
30-Nov-09
857449#V4
STATE STREET BK & TR (AIRBUS) SER B CT
8.99
15-Sep-18
AXIOM
           1,631,856
                    1,401,986
              1,869,927
30-Nov-09
718282AA4
PHILIPPINE PWR TRUST I (OPIC INS) CTFS
5.4
26-Sep-18
IDSI
         29,979,358
                  30,600,000
             31,703,130
30-Nov-09
92203#AB4
VANGUARD GROUP INC SER B SR SEC NTS
7.52
19-Sep-10
AXIOM
         16,250,000
                  16,250,000
             16,906,175
30-Nov-09
25469#AC1
DISCOVERY COMMUNICATIONS SER C SR NTS
8.37
09-Mar-11
AXIOM
         10,282,205
                  10,000,000
             10,724,200
30-Nov-09
97180*UV8
WILMINGTON/TUCSON ELEC SER C-5
10.73239
01-Jan-13
AXIOM
           1,919,477
                    1,900,284
              2,104,774
30-Nov-09
P7906#AA7
PORT OF SPAIN WATERFRONT DEV SER A SEC
6.09
01-Jan-23
AXIOM
         52,105,833
                  52,105,833
             46,574,277
30-Nov-09
09690@AA2
BODDIE MIDLOTHIAN LLC 6.83% CTL NT
6.73
01-Aug-27
AXIOM
           3,448,650
                    3,448,650
              4,055,957
30-Nov-09
97181#KH5
WILMINGTON TR UPRR 2004-H
5.85
29-Jun-24
AXIOM
           6,623,270
                    6,611,448
              7,243,568
30-Nov-09
29481#AC7
ERGON INC GTD SR NT
5.5
20-May-18
AXIOM
         14,000,000
                  14,000,000
             13,697,460
30-Nov-09
C5864@AC3
MULLEN GROUP LTD SER C SR GTD NT(CAD)
5.6
30-Jun-16
MANUL
           9,425,959
                  10,000,000
              9,577,425
30-Nov-09
75074#AD1
RAIL CO VII INVESTORS SECD NT (TR 3)
6.98
01-Apr-11
AXIOM
           2,225,841
                    2,225,841
              2,376,575
30-Nov-09
99BLGY9B0
GRACEWAY PHARM LLC TRNCH B 1ST LIEN TE
3.06875
31-Dec-14
OBROK
           3,954,942
                    3,955,517
              2,887,527
30-Nov-09
97180*KC1
WILMINGTON TR (CSX) SER B BNY-2 LEV LE
10.23
26-Mar-10
AXIOM
              956,269
                       947,053
                 972,311
30-Nov-09
74831*AA8
QUEENSLAND 1995 PASS-THROUGH TRUST
7.82
03-Jan-33
AXIOM
         14,420,000
                  14,420,000
             18,009,859
30-Nov-09
63615#AG6
NATIONAL FOOTALL LEAGUE SER B SR NT
5.6
31-Mar-24
AXIOM
           9,000,000
                    9,000,000
              9,343,980
30-Nov-09
564905A#4
MAPLE LEAF FOODS INC SER E SR GTD NT
5.21
08-Dec-11
AXIOM
         15,000,000
                  15,000,000
             15,683,550
30-Nov-09
92240@AD7
VECTREN SR NTS
4.99
15-Dec-10
AXIOM
           2,959,615
                    3,000,000
              3,074,550
30-Nov-09
592688A*6
METTLER-TOLEDO INTL INC 2009-A SR NT
6.3
25-Jun-15
AXIOM
         15,000,000
                  15,000,000
             16,492,800
30-Nov-09
81683RB#0
SEMINOLE INDIAN TRIBE OF FLORIDA TRNCH
2.125
05-Mar-14
OBROK
                64,122
                         64,122
                   59,473
30-Nov-09
G1696#AC0
BUNZL FINANCE PLC SER C GTD NTS
7.1
02-Jul-11
AXIOM
           7,128,746
                    7,000,000
              7,499,310
30-Nov-09
Q3126#AE1
DB RREEF FIN PTY LTD SER E GTD SR NT
5.49
29-Mar-15
AXIOM
           9,000,000
                    9,000,000
              8,562,780
30-Nov-09
05577@AK6
BTMU CAP CORP SER D (BNSF 2009-A)
6.55
26-Feb-21
AXIOM
           3,838,048
                    3,838,048
              4,413,755
30-Nov-09
97181#EU3
WILMINGTON TR NT BP&SOLVAY EQ TR 98
6.63
02-Jan-20
AXIOM
           1,898,356
                    1,859,561
              2,071,012
30-Nov-09
22822*AB6
CROWN CCR HLDGS GP SER B SR GTD NT
7.58
12-Aug-18
AXIOM
         24,918,000
                  25,000,000
             26,807,250
30-Nov-09
698525AA0
PANOCHE ENERGY CENTER LLC SR SEC 144A
6.885
31-Jul-29
IDSI
           7,000,000
                    7,000,000
              6,764,100
30-Nov-09
97181#KY8
WILMINGTON TR UPRR 2005-B2
5.36
29-Dec-28
AXIOM
              433,811
                       477,497
                 506,844
30-Nov-09
857449#X0
STATE STREET BK & TR (AIRBUS) SER B CT
8.99
15-Sep-18
AXIOM
           1,630,870
                    1,401,139
              1,868,797
30-Nov-09
Q9194#AC9
TRANSURBAN FIN CO PTY TR-C 2004-1 SR N
5.47
07-Dec-19
AXIOM
         10,155,906
                  11,800,000
             12,881,234
30-Nov-09
48124#AA4
JP HOSPITALITY DEFEASANCE LLC BOYNTON
9.099
01-Jan-18
AXIOM
           7,910,847
                    6,916,765
              8,989,996
30-Nov-09
F1790#AA0
CIMENTS FRANCAIS SA SER A SR NT
5.63
15-Nov-12
AXIOM
         19,000,000
                  19,000,000
             19,822,320
30-Nov-09
12626#AG0
CRH AMERICA INC GTD SER B SR NTS
7.9
22-Sep-11
AXIOM
         12,041,679
                  12,000,000
             13,008,360
30-Nov-09
Q5581#AB0
LION NATHAN FIN (AUSTRALIA) PTY LTD SR
4.53
28-Aug-15
AXIOM
           9,433,203
                  10,000,000
             10,637,900
30-Nov-09
N6510*AF2
NUTRECO HLDG NV SER C SR NT
8.22
08-Apr-19
AXIOM
         15,000,000
                  15,000,000
             18,787,950
30-Nov-09
88162FA*6
TETRA TECHNOLOGIES INC SR NT
5.07
30-Sep-11
AXIOM
           5,883,997
                    6,000,000
              6,175,800
30-Nov-09
89653QA#2
TRINITY MIRROR PLC SER B SR NTS
7.04
24-Oct-11
AXIOM
         13,218,317
                  13,000,000
             12,318,670
30-Nov-09
52465#AA3
LEGG MASON MTG CAP TR RITE AID 97-C1
7.3
10-Mar-19
AXIOM
           1,592,118
                    1,724,822
              1,636,649
30-Nov-09
58983*DY2
MERIDIAN TRUST USWEST GTD LEASE SER B
8.75
01-Jan-12
AXIOM
              326,177
                       324,316
                 335,686
30-Nov-09
G1744#AE8
CADOGAN ESTATES LTD SER A GTD SR NT
6.45
07-Aug-18
AXIOM
         10,000,000
                  10,000,000
             10,249,700
30-Nov-09
02078@AA9
ALPHAGEN POWER LLC SR SEC NTS
9.018
01-Jul-24
AXIOM
         11,565,798
                  11,565,798
             14,446,722
30-Nov-09
254012AA5
DIGNITY PARTNERS FNDG CP SR NTS
9.17
10-Mar-05
MANUL
              908,626
                    9,996,690
                 899,702
30-Nov-09
75074#AC3
RAIL CO VII INVESTORS INC TR2 SEC NT
6.97
01-Apr-11
AXIOM
           2,946,044
                    2,946,044
              3,145,109
30-Nov-09
D3917#AE8
DEUTZ AG SER E SR NT
6.12
16-Jul-17
AXIOM
         18,000,000
                  18,000,000
             16,622,460
30-Nov-09
910637M*5
UNITED ILLUMINATING CO SER B SR NT
4.89
12-Dec-09
AXIOM
           2,998,834
                    3,000,000
              3,002,790
30-Nov-09
85746*CA6
STATE ST BK & TR NOVA CHEMICALS INC LE
7.11
27-Sep-16
AXIOM
           8,774,580
                    9,720,320
              9,548,950
30-Nov-09
21864*AC5
CORDOVA FUNDING SR SEC NTS A3 144A WO
9.07
15-Dec-19
AXIOM
           1,456,656
                    1,405,966
              1,339,296
30-Nov-09
70383#AD8
PAVESTONE SEC SER B
6.73
15-Jul-11
AXIOM
           2,352,942
                    2,376,504
              2,387,911
30-Nov-09
99BLPI9A7
PINNACLE FOODS FINANCE LLC TRNCH B TER
3.25063
02-Apr-14
OBROK
              682,699
                       684,250
                 632,363
30-Nov-09
335867G@0
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              806,564
                    1,412,250
              1,412,250
30-Nov-09
D1769@AB9
DEUTSCHE BORSE AG SER B SR NT
5.86
12-Jun-18
AXIOM
         30,000,000
                  30,000,000
             31,665,600
30-Nov-09
81675*AB0
SEMINOLE ELECTRIC COOPERATIVE SER A SR
5.57
28-Dec-24
AXIOM
           9,338,843
                    9,338,843
              9,644,877
30-Nov-09
29266RC#3
ENERGIZER HOLDINGS INC SR NTS SER A-5
3.63
30-Jun-10
AXIOM
           4,946,238
                    5,000,000
              5,058,650
30-Nov-09
16166#AC6
CHASKA CAPITAL CORP SEC EQ NT (TR 3)
6.98
01-Apr-11
AXIOM
              145,150
                       145,150
                 154,980
30-Nov-09
25247*AA8
DHC LNL BEDFORD RET RES DEFEASANCE NT
5.81
10-Apr-25
AXIOM
           6,671,936
                    6,671,936
              7,941,738
30-Nov-09
Q0307#AB4
AMCOR LIMITED SER B SR NT
5.65
17-Dec-12
AXIOM
           7,000,000
                    7,000,000
              7,435,610
30-Nov-09
G3651#AE5
QUINN GROUP LTD SER B SR GTD NT
6.11
25-Apr-13
AXIOM
         20,000,000
                  20,000,000
             20,909,000
30-Nov-09
96218PAR1
WEYERHAEUSER REAL ESTATE 144A MTN
5.5
16-Dec-10
IDSI
           1,981,752
                    2,000,000
              2,029,000
30-Nov-09
G6843#AB3
P&O PRINCESS CRUISES PLC SER B SR NT
7.72
31-Jul-15
AXIOM
         12,403,805
                  12,000,000
             13,169,400
30-Nov-09
N4577#AB2
INTL ENDESA SA BV SER B SR GTD NT
5.23
09-Sep-12
AXIOM
         10,813,778
                  11,000,000
             11,684,640
30-Nov-09
300674AA6
EXCEL PARALUBES FUNDING CORP
7.43
01-Nov-15
IDSI
         28,373,805
                  28,000,000
             31,101,280
30-Nov-09
003708AB0
ABLE EMPIRE GROUP LP NTS (GSA-DEA) 144
7.26
15-Jun-11
AXIOM
           3,747,576
                    3,716,387
              3,789,972
30-Nov-09
74731@BU2
QUAD/GRAPHICS INC SR SEC SER 01-1 A
7.46
10-Apr-16
AXIOM
           1,691,966
                    1,625,000
              1,631,370
30-Nov-09
25241@AA2
DHC JP SHERIDAN EAST DEFEASANCE LLC NT
5.9
01-Jan-13
AXIOM
         12,364,412
                  12,389,983
             14,137,590
30-Nov-09
08863@AA5
BGC PARTNERS SR NT
5.19
01-Apr-10
AXIOM
           6,573,366
                    6,600,000
              6,596,700
30-Nov-09
71839#AA2
PHILLIES FDG LP SR SEC REV BKD NTS
6.21
10-Jun-30
AXIOM
         10,571,697
                  11,020,305
             10,011,396
30-Nov-09
Q3946*AC7
FOXTEL MGT PTY LTD SER C GTD SR SEC NT
6.2
24-Sep-19
AXIOM
         13,000,000
                  13,000,000
             13,569,920
30-Nov-09
44440*AD8
HUGHES AIRCRAFT/AURORA-IRE SER A SEC N
10.36
30-Sep-12
AXIOM
              170,498
                       154,040
                 187,804
30-Nov-09
G5655@AC2
LOUGHMANE LTD SER C SR GTD NT
5.78
21-Dec-14
AXIOM
           9,819,241
                  10,000,000
             10,394,800
30-Nov-09
G0682#AC8
AVIS FINANCE CO PLC SR NTS
5.66
09-Jun-11
AXIOM
           8,529,827
                    9,000,000
              8,869,590
30-Nov-09
N2962#AB9
ENECO HOLDING NV SER B SR NT
4.72
28-Mar-17
MANUL
         28,457,598
                  19,000,000
             27,259,406
30-Nov-09
97180*VN5
WILM'TN TR B (FED EXPRS N605FE)
7.7
29-Jan-12
AXIOM
           1,824,523
                    1,785,250
              1,982,841
30-Nov-09
25654#AB8
DODGER TICKETS LLC 2007-A SR SEC NT
6.07
31-Mar-32
AXIOM
         15,000,000
                  15,000,000
             13,647,600
30-Nov-09
97180*KB3
WILMINGTON TR (CSX) SER B BNY-1 LEVD L
10.23
26-Mar-13
AXIOM
           3,909,650
                    3,740,930
              4,259,124
30-Nov-09
71838#AA3
PHILLIES BALLPARK LP SR SEC NT
6.19
01-Nov-14
AXIOM
           6,108,832
                    6,108,832
              6,236,262
30-Nov-09
03040#AA0
AMERICAN WATER CAP CORP SR NT
6.87
29-Mar-11
AXIOM
           6,006,522
                    6,000,000
              6,221,520
30-Nov-09
D8884#AA4
VOITH AG SER A NTS
5.88
17-Aug-14
AXIOM
           6,887,365
                    7,000,000
              7,529,480
30-Nov-09
30215*AL2
EXPLORER PIPELINE CO SER K SR NTS
6.76
31-Jul-17
AXIOM
           8,401,518
                    8,000,000
              8,646,560
30-Nov-09
74731@AL3
QUAD/GRAPHICS INC SR SEC SER 96-1 TR K
8.16
15-Dec-16
AXIOM
           2,936,125
                    2,727,273
              2,774,782
30-Nov-09
21864*AB7
CORDOVA FUNDING SR SEC A2 144A
8.79
15-Dec-19
AXIOM
           1,528,125
                    1,502,387
              1,403,860
30-Nov-09
23307#AB4
DB RREEF INDL PROPS SER B SR GTD NT
5.53
08-Feb-13
AXIOM
         14,000,000
                  14,000,000
             13,930,840
30-Nov-09
78487#AA2
SWA/WHEAT RIDGE LLC (WALGREEN)6.70%CTL
6.6
01-Sep-27
AXIOM
           2,340,308
                    2,340,308
              2,727,302
30-Nov-09
82048@AE0
SOUTHERN PAC TRANS CO-LESSEE;SHAWMUT
7.22
02-Jul-13
AXIOM
           4,518,211
                    4,504,699
              5,001,702
30-Nov-09
G2978#AE3
ELECTRICITY SUPPLY BOARD (ESB) SR NTS
6.05
15-Dec-23
AXIOM
         10,016,520
                  10,000,000
              9,734,400
30-Nov-09
251526E#2
DEUTSCHE BK NY(CENTRICA) FLTG PERFORM
1.48313
04-Oct-26
AXIOM
         65,000,000
                  65,000,000
             68,809,000
30-Nov-09
24713#AD6
DELOITTE & TOUCHE SER C SR GTD NTS
7.6
01-Oct-11
AXIOM
           7,030,466
                    7,000,000
              7,587,440
30-Nov-09
Q3915#AD8
FLETCHER BLDG INTL LP SER B GTD SR N
3.7
27-Oct-15
MANUL
         30,551,343
                  43,072,506
             30,772,545
30-Nov-09
K7802#AH2
ROYAL GREENLAND A/S SER A SR NT
5.69
01-Oct-13
AXIOM
         17,000,000
                  17,000,000
             17,068,510
30-Nov-09
14150BA*5
CATALENT PHARMA SOLUTIONS INC TRNCH B
2.56875
10-Apr-14
OBROK
           3,910,000
                    3,910,000
              3,339,805
30-Nov-09
31435*AA8
FELLOWES INC SR NT
4.76
07-Aug-15
AXIOM
           9,900,000
                    9,900,000
             10,322,631
30-Nov-09
45957@AC0
INTERNATIONAL GROUP GTD SR NTS
7.2
10-Sep-12
AXIOM
           2,251,585
                    2,181,818
              2,266,407
30-Nov-09
492520A*2
KERZNER INTL LTD/NO AM TRNCH B (KIL/KI
3.5975
31-Aug-13
OBROK
           3,477,712
                    3,492,817
              1,921,049
30-Nov-09
16937#AB6
CHINA BASIN BALLPARK CO LLC SR SEC NTS
8.09
26-Nov-17
AXIOM
         16,996,486
                  16,996,486
             16,996,486
30-Nov-09
N4281@BD6
KONINKLIJKE VOPAK NV SER P SR NT
6.14
19-Jun-22
AXIOM
           5,000,000
                    5,000,000
              5,103,050
30-Nov-09
59447#AB9
MICHIGAN ELEC TRANS CO SR SEC NTS
5.75
10-Dec-15
AXIOM
         11,000,000
                  11,000,000
             12,053,690
30-Nov-09
507199AC1
LAGUNA DEV CORP ENTERPRISE TXBLE RV BD
7.26
01-Jun-21
MANUL
         15,000,000
                  15,000,000
             13,116,600
30-Nov-09
G2978#AB9
ELECTRICITY SUPPLY BOARD (ESB) SR NTS
5.04
15-Dec-13
AXIOM
           9,725,603
                  10,000,000
             10,443,600
30-Nov-09
875127B#8
TAMPA ELECTRIC CO SR NTS
6.25
15-Apr-16
AXIOM
         19,042,476
                  20,000,000
             21,405,600
30-Nov-09
89838@AC3
TRSTEES EST JAMES CAMPBELL SER C SR NT
5.77
30-Sep-16
AXIOM
         14,849,456
                  15,000,000
             15,711,750
30-Nov-09
58528#FA0
MEIJER, INC. E-2
7.64
01-Jun-24
AXIOM
           1,091,448
                    1,020,000
              1,265,606
30-Nov-09
N4577#AC0
INTL ENDESA BV SER C GTD SR NTS
5.47
09-Sep-14
AXIOM
         38,000,000
                  38,000,000
             40,796,420
30-Nov-09
24713#AH7
DELOITTE & TOUCHE LLP GTD SER C SR NT
7.89
17-Apr-25
AXIOM
         27,361,512
                  25,000,000
             28,681,000
30-Nov-09
99BLBT9B6
BOSTON GENERATING LLC REVOLVER LOAN LN
3.47
21-Dec-13
OBROK
              145,386
                       145,394
                 101,897
30-Nov-09
99BLFT9A4
FIRST DATA CORP TRNCH B-3 TERM LOAN LN
3.06875
24-Sep-14
OBROK
           1,920,146
                    1,960,000
              1,628,035
30-Nov-09
44702@AA5
HUNTSVILLE 3S LLC 6.77% CTL(WALGREEN)
6.67
01-May-27
AXIOM
           2,197,460
                    2,197,460
              2,572,302
30-Nov-09
74731@BA6
QUAD/GRAPHICS INC SR SEC SER 98-6 TR B
7.2
26-Jun-23
AXIOM
           8,841,699
                    8,500,000
              7,069,110
30-Nov-09
04626RAB2
ASTORIA DEP CORP SER B CTFS 144A
8.144
01-May-21
AXIOM
         18,748,804
                  19,000,000
             16,775,670
30-Nov-09
97181#LA9
WILMINGTON TR UPRR 2005B-4
5.38
02-Jul-28
AXIOM
              225,035
                       246,814
                 262,718
30-Nov-09
16166#AA0
CHASKA CAP CORP (CARGILL-LESSEE)EQ NT
6.96
01-Apr-11
AXIOM
              163,158
                       163,158
                 174,168
30-Nov-09
75074#AF6
RAIL CO VII INVESTORS (TR 5) SECD NT
7
01-Apr-11
AXIOM
           1,340,865
                    1,340,865
              1,431,990
30-Nov-09
80102#AA3
SANIMAX GP (SANIMAL) GTD SR NTS
5.1
29-Jun-12
AXIOM
         12,665,619
                  13,000,000
             13,805,480
30-Nov-09
22268*AF8
AKZO NOBEL FKA COURTAULDS SER C GTD
7.52
23-Apr-12
AXIOM
         18,148,222
                  17,500,000
             19,226,200
30-Nov-09
05577*AA0
BPUS NEWFINANCE LLC SER 1 SR SEC NT
5.68
19-Dec-12
AXIOM
           5,000,000
                    5,000,000
              5,281,550
30-Nov-09
29481#AB9
ERGON INC SR NTS
5.17
10-Feb-15
AXIOM
         11,334,781
                  11,900,000
             11,701,627
30-Nov-09
564759K#4
M&T BANK CORP PTC (CVS CORP
7.15
15-Jan-20
AXIOM
         10,331,265
                    9,835,442
             11,382,950
30-Nov-09
124900A@0
CCL INDUSTRIES INC SR GTD NTS
6.97
16-Sep-12
AXIOM
           2,825,215
                    2,727,273
              2,916,818
30-Nov-09
38214*CF7
GOOD WILL CO INC SER B GTD MTN NTS
10.27
01-Mar-11
AXIOM
           2,449,604
                    2,406,209
              2,647,528
30-Nov-09
76159#AA3
RAIL CO II (CARGILL-LESSEE) SE
8.71
31-Aug-12
AXIOM
           4,650,589
                    4,648,682
              5,372,946
30-Nov-09
D8282#AC8
SURTECO AG SER A SR NT
5.4925
16-Aug-14
MANUL
         14,977,683
                  10,000,000
             13,924,571
30-Nov-09
58526#AF6
MEIJER FINANCE INC SR SEC NTS B2
8.24
01-Jun-20
AXIOM
           2,706,889
                    2,495,200
              3,042,647
30-Nov-09
492520A@0
KERZNER INTL LTD/NO AM INC DELAYED DRA
3.285
31-Aug-13
OBROK
           1,744,707
                    1,751,964
                 963,580
30-Nov-09
008272A*7
AFFIRMATIVE INSURANCE HLDGS INC TRNCH
9.25
30-Dec-14
OBROK
           3,590,907
                    3,570,871
              1,780,972
30-Nov-09
G5655@AA6
LOUGHMANE LTD SER A SR GTD NT
5.32
21-Dec-11
AXIOM
         26,000,000
                  26,000,000
             26,879,320
30-Nov-09
Q0307#AC2
AMCOR LIMITED SER C SR NT
4.91
17-Dec-12
AXIOM
           9,870,313
                  10,000,000
             10,408,900
30-Nov-09
G1418#AH6
CARIBBEAN UTILITIES CO LTD SR NT
5.96
15-Dec-20
AXIOM
         10,078,098
                  10,000,000
             10,547,900
30-Nov-09
B6235#AB4
INBEV, FKA INTERBREW SA SR U/S SER B N
4.41
22-Oct-10
AXIOM
         24,726,425
                  25,000,000
             25,638,250
30-Nov-09
97180*SE9
WILMINGTON TR AIRBUS IND CTF-92 NW-C
9.03
28-Nov-14
AXIOM
              154,701
                       141,185
                 165,104
30-Nov-09
705322AG0
PEDERNALIS ELEC COOP FMB 144A SER 95-A
7.55
15-Nov-15
AXIOM
           1,163,696
                    1,131,416
              1,312,566
30-Nov-09
D7625#AC6
SOLARWORLD AG SER C SR NT
6.12
21-Dec-18
AXIOM
           5,000,000
                    5,000,000
              5,258,650
30-Nov-09
060340A*7
BANISTMO CREDIT CD RCVBLS TR 2004 SER
5.858
15-Dec-11
AXIOM
           7,705,226
                    7,705,226
              7,836,061
30-Nov-09
78443*AH4
SLBP HLDGS CORP SER A SR NT
7.8
30-Jun-12
MANUL
         10,000,000
                  10,000,000
             10,100,000
30-Nov-09
871655C*5
SYPRIS SOLUTIONS INC SER A SR SEC NT
12
15-Jan-12
AXIOM
           1,441,940
                    1,451,445
              1,372,646
30-Nov-09
48124#AB2
JP HOSPITALITY DEFEASANCE LLC BOCA HOS
8.375
01-Feb-17
AXIOM
           2,960,361
                    2,686,180
              3,343,247
30-Nov-09
29266RD@4
ENERGIZER HLDGS INC SER A-7 SR NT
4.1
30-Jun-12
AXIOM
           6,807,444
                    7,000,000
              7,300,510
30-Nov-09
37930EAA4
GLITNIR BANKI HF AMORTIZING SR NT
6.31
28-Jul-11
MANUL
              600,000
                  12,000,000
                 600,000
30-Nov-09
92428FAB3
VERMONT TRANSCO LLC SER R FMB ACCD INV
5.75
01-Apr-37
AXIOM
         19,000,000
                  19,000,000
             19,709,080
30-Nov-09
Q3946*AB9
FOXTEL MGT PTY LTD SER B GTD SR SEC NT
5.83
24-Sep-16
AXIOM
           5,954,000
                    6,000,000
              6,303,360
30-Nov-09
736508G*7
PORTLAND GENERAL ELEC SER A 1ST MTG BD
6.26
01-May-31
AXIOM
         20,000,000
                  20,000,000
             22,351,600
30-Nov-09
29266RH#8
ENERGIZER HOLDINGS INC SER 2006-B SR N
6.05
30-Jun-11
AXIOM
           7,000,000
                    7,000,000
              7,453,250
30-Nov-09
031100D*8
AMETEK INC SER G SR NT
7.18
17-Dec-18
AXIOM
           5,000,000
                    5,000,000
              5,704,450
30-Nov-09
729237B@5
PLUM CREEK TIMBER CO LP
7.97
13-Nov-11
AXIOM
              405,101
                       395,269
                 428,274
30-Nov-09
G3651#AH8
QUINN GROUP LTD SER B SR NT
5.75
03-Apr-14
AXIOM
         10,000,000
                  10,000,000
             10,256,000
30-Nov-09
253651A#0
DIEBOLD INC SER 2006A GTD SR NT
5.5
02-Mar-16
AXIOM
           1,657,019
                    2,000,000
              2,084,420
30-Nov-09
58526#BG3
MEIJER FINANCE INC GTD SR SEC NT B2 ST
8.03
01-Jan-11
AXIOM
           3,443,855
                    3,379,400
              3,609,639
30-Nov-09
75074#AE9
RAIL CO VII INVESTORS INC SEC NT (TR 4
6.99
01-Apr-11
AXIOM
           4,636,989
                    4,636,989
              4,951,748
30-Nov-09
03040#AF9
AMERICAN WATER CAP CORP SER E SR NT
5.62
29-Mar-19
AXIOM
           3,200,000
                    3,200,000
              3,280,576
30-Nov-09
97180*UR7
WILMINGTON/TUCSON ELEC SER C-1
10.73239
01-Jan-12
AXIOM
           1,980,159
                    1,969,394
              2,110,599
30-Nov-09
99BLOX9A5
OXBOW CARBON LLC TRNCH B TERM LOAN
2.285
31-Dec-14
OBROK
           2,424,876
                    2,424,876
              2,264,228
30-Nov-09
B6385#AB2
OMEGA PHARMA NV SER B GTD SR NT
5.44
28-Jul-11
AXIOM
         20,000,000
                  20,000,000
             20,817,800
30-Nov-09
C4862#AB8
ISLAND TIMBERLANDS FIN SER 2 SR SEC BD
6.16
30-Aug-25
AXIOM
         29,494,913
                  29,500,000
             28,939,205
30-Nov-09
705322AH8
PEDERNALES ELEC COOP INC 02 SER A 144A
4.093
15-Nov-12
IDSI
           4,899,142
                    4,899,142
              4,993,794
30-Nov-09
99BLGE9A6
GEO GROUP INC (THE) TRNCH B TERM LOAN
2.29
24-Jan-14
OBROK
           2,974,609
                    2,971,884
              2,867,868
30-Nov-09
58526#AN9
MEIJER FINANCE INC SR SEC NTS A4
8.04
01-Jun-12
AXIOM
           1,811,865
                    1,758,733
              1,924,265
30-Nov-09
252398AC6
DFS FDG CORP 2005C SR SEC NT
6.038
15-Jun-10
AXIOM
           2,500,000
                    2,500,000
              2,513,900
30-Nov-09
88713UAF3
TIMBERSTAR TR I 2006-1 CL E CMBS
6.5024
15-Oct-36
OBROK
         12,000,000
                  12,000,000
             10,980,000
30-Nov-09
90477#AA9
UNIFIRST CORP SER A SR NT
5.27
14-Jun-11
AXIOM
           8,676,090
                    9,000,000
              9,401,760
30-Nov-09
909279R#0
UNITED AIRLINES INC TRNCH B TERM LOAN
2.375
01-Feb-14
OBROK
           3,048,604
                    4,183,333
              3,202,342
30-Nov-09
73931@AB5
POWERCOR AUSTRALIA LLC SER B SR NT
4.9
12-Nov-16
AXIOM
         15,000,000
                  15,000,000
             15,653,400
30-Nov-09
74932#AB0
RC CEMENT HLDG SER B GTD SR NT
6.92
29-May-13
AXIOM
         12,000,000
                  12,000,000
             12,857,880
30-Nov-09
04249@AC5
ARMY AND AIR FORCE EXCH SVC SER C SR N
5.74
17-Jun-14
AXIOM
           6,000,000
                    6,000,000
              6,805,560
30-Nov-09
25246@AA7
DHC LNL GWINNETT MED DEFEASANCE LLC NT
5.58
05-Aug-13
AXIOM
           5,949,808
                    5,949,808
              6,802,475
30-Nov-09
252398AB8
DFS FDG CORP 2005B SR SEC NTS
6.369
15-Jun-12
AXIOM
         14,437,500
                  14,437,500
             14,767,253
30-Nov-09
67109@AA5
OWT HOMELITE ROYAL METCO FDG SER C GTD
7.17
22-Mar-12
AXIOM
           3,000,000
                    3,000,000
              3,258,420
30-Nov-09
92964@AA7
WY GEORGIA SEC NTS
5.59
14-Sep-19
AXIOM
           6,737,734
                    7,000,000
              7,461,230
30-Nov-09
63615#AB7
NATL FOOTBALL LEAGUE SER A SR NTS
6.56
15-Oct-17
AXIOM
         37,163,149
                  36,929,905
             39,465,881
30-Nov-09
29266RD#2
ENERGIZER HOLDINGS INC SR NTS SERIES A
4.25
30-Jun-13
AXIOM
           9,586,008
                  10,000,000
             10,488,900
30-Nov-09
15889#AA8
CHANDLER GFP LLC 5.72% CTL (CVS)
5.62
10-Sep-29
AXIOM
           2,523,349
                    2,523,349
              2,601,648
30-Nov-09
90341WA*9
US AIRWAYS GROUP INC TRNCH LCC LN32644
2.785
23-Mar-14
OBROK
           2,545,490
                    2,555,000
              1,689,494
30-Nov-09
86708*AA2
SUNBELT CHLOR ALKALI PTRSP SER G SR NT
7.23
22-Dec-17
AXIOM
           5,111,763
                    5,625,000
              4,931,213
30-Nov-09
486606B@4
KAYNE ANDERSON MLP INV CO SER K SR NT
5.991
19-Jun-13
MANUL
         10,000,000
                  10,000,000
             10,749,000
30-Nov-09
21864*AA9
CORDOVA FUNDING SR SEC NTS A-1 144A
8.64
15-Dec-19
AXIOM
           4,519,991
                    4,487,328
              4,149,432
30-Nov-09
009344B@0
AIRCRAFT INDETEDNESS REPKG TR 98-2 A
9.65
02-Mar-13
AXIOM
           1,619,923
                    1,724,652
              1,788,120
30-Nov-09
16724*AC5
CHICAGO BASEBALL HLDGS SER C SR SEC NT
7.17
15-Jan-22
AXIOM
           7,000,000
                    7,000,000
              6,882,470
30-Nov-09
226829AA7
CROCKET COGENERATION SR SEC NT 144A
5.869
30-Mar-25
IDSI
         18,914,002
                  20,056,102
             19,708,128
30-Nov-09
25244#AA7
DHC JP COUNTRY VILLAGE DEV DEFEASANCE
5.91
01-Jun-24
AXIOM
           5,181,437
                    5,329,377
              6,447,480
30-Nov-09
99BLHW9B3
HAWKER BEECHCRAFT INC TRNCH LC LN32708
2.1
26-Mar-14
OBROK
              132,979
                       132,979
                 101,951
30-Nov-09
72925#AJ6
PLUM CREEK TIMBERLANDS SER O SR NTS
6.18
21-Jan-13
AXIOM
         13,021,885
                  13,175,649
             14,016,782
30-Nov-09
78347@AA4
RUTTENBERG FAMILY (WALGREEN) 6.70% CTL
6.6
01-May-28
AXIOM
           2,858,424
                    2,858,424
              3,334,323
30-Nov-09
81683RB@2
SEMINOLE INDIAN TRIBE OF FLORIDA TRNCH
2.125
05-Mar-14
OBROK
                80,848
                         80,848
                   74,987
30-Nov-09
48562@AA5
KAR HLDGS INC TRNCH B (ADESA) TERM LOA
2.56
30-Dec-14
OBROK
           6,699,795
                    6,699,795
              6,205,685
30-Nov-09
97181#KE2
WILMINGTON TR UPRR 2004A
5.85
24-Jun-24
AXIOM
           5,418,534
                    5,409,366
              5,932,128
30-Nov-09
Q0455#AJ7
APT PIPELINE LTD SER E SR NT (USD SWAP
7.4
15-May-19
MANUL
         33,810,797
                  37,183,937
             28,178,880
30-Nov-09
62825RAA1
MUTUAL FUND FEE TR X 1999-3 ABS
8.67
31-Aug-10
MANUL
                      90
                    2,048,465
                   20,485
30-Nov-09
707064AA9
PENGROWTH CORP SR NT
6.35
26-Jul-17
AXIOM
         21,978,711
                  22,000,000
             23,452,220
30-Nov-09
42823#AH6
HEWITT ASSOCIATES LLC SER F SR NT
6.57
21-Aug-15
AXIOM
           5,000,000
                    5,000,000
              5,438,400
30-Nov-09
99BLCD9B0
CHS/COMMUNITY HEALTH SYSTEMS INC TRNCH
2.56
25-Jul-14
OBROK
           5,346,317
                    5,346,317
              4,890,757
30-Nov-09
78443*AK7
SLBP HLDGS CORP SER C SR NT
8
30-Jun-16
MANUL
           5,000,000
                    5,000,000
              5,085,000
30-Nov-09
56081#AC4
MAJOR LEAGUE BASEBALL TR TERM NT
4.88
16-Dec-13
AXIOM
         30,005,734
                  30,125,000
             31,278,486
30-Nov-09
795770AN6
SALTON SEA FUNDING CORP SR SEC BDS
7.475
30-Nov-18
IDSI
           9,657,707
                    9,677,831
             10,621,613
30-Nov-09
99BLRS9A3
RSC HLDGS INC II/III/RENTAL SERV CORP
4.08
30-Nov-12
OBROK
           1,796,427
                    1,784,694
              1,624,072
30-Nov-09
55474*AC5
MACLEAN-FOGG SER B SR SECD NTS
10.41
30-Jun-12
MANUL
           9,766,862
                  10,000,000
              9,869,400
30-Nov-09
88162FB@3
TETRA TECHNOLOGIES INC 2008-B SR NT
6.56
30-Apr-15
AXIOM
         27,000,000
                  27,000,000
             29,014,470
30-Nov-09
69350*AA9
PLT FIN LP ENHANCEMENT NT
1.25
09-Sep-99
MANUL
                      25
                    7,985,121
                   79,851
30-Nov-09
335867H*1
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              409,475
                       720,996
                 720,996
30-Nov-09
41168*AA0
HARDEE POWER PARTNERS SER A
7.8
01-Jul-12
AXIOM
           4,319,046
                    4,318,691
              4,563,777
30-Nov-09
B6385#AC0
OMEGA PHARMA NV SER C GTD SR NT
5.86
28-Jul-14
AXIOM
         10,000,000
                  10,000,000
             10,688,900
30-Nov-09
G2083#AA3
CHEMRING GRP PLC SR SEC NT
6.28
12-Nov-17
AXIOM
         14,000,000
                  14,000,000
             15,272,880
30-Nov-09
97181#CS0
WILMINGTON TR SER B NT BPAMOCPOL EQT95
7.97
01-Jan-17
AXIOM
           1,243,744
                    1,141,931
              1,310,308
30-Nov-09
00171*AB9
AM GENERAL LLC TRNCH LC TERM LOAN
3
29-Sep-12
OBROK
              225,806
                       225,806
                 213,387
30-Nov-09
90073@AA9
TUSCARORA GAS TRANSMISSION SR SEC NT
7.13
21-Dec-10
AXIOM
         10,672,142
                  10,578,750
             11,039,243
30-Nov-09
D2736#AC3
FRITZ DRAXLMAIER SER C SR NT
5.22
07-Apr-11
AXIOM
         24,000,000
                  24,000,000
             23,906,160
30-Nov-09
29481#AA1
ERGON INC SR GTD NTS
7.18
31-May-11
AXIOM
           5,087,065
                    5,000,000
              5,170,250
30-Nov-09
335867F*3
FIRST OMNI BANK NA ICX TR 98A-1 SER PD
6.65
02-Jul-20
MANUL
              398,823
                       697,950
                 697,950
30-Nov-09
97381WA@3
WINDSTREAM CORP TRNCH B1 TERM LOAN LN3
1.95
17-Jul-13
OBROK
           8,823,835
                    8,797,500
              8,318,036
30-Nov-09
10468*AB0
BRADY CORP SER 2006A SR NT
5.3
14-Feb-16
AXIOM
         19,551,740
                  20,000,000
             21,004,400
30-Nov-09
42208#AA6
HD FINDLAY OH LANDLORD (HOME DEPOT)CTL
7.23
31-Aug-30
AXIOM
         29,840,000
                  29,840,000
             35,042,604
30-Nov-09
28257VAC6
EIRLES THREE LTD CL C SR SEC NT 144A
5.93
19-Dec-19
AXIOM
         50,136,809
                  50,000,000
             52,354,500
30-Nov-09
97181#KG7
WILMINGTON TR UPRR 2004-G
5.85
29-Mar-24
AXIOM
           6,421,903
                    6,411,101
              7,039,389
30-Nov-09
88713UAD8
TIMBERSTAR TR I 2006-1 CL C CMBS
5.8842
15-Oct-36
IDSI
           5,000,000
                    5,000,000
              4,500,000
30-Nov-09
52465#AF2
LEGG MASON MTG CAP TR RITE AID 8 98-6
7.13
10-Jan-21
AXIOM
         13,088,258
                  16,257,292
             14,278,455
30-Nov-09
74731@BH1
QUAD/GRAPHICS INC SER 98-9 TRANCHE B
7.03
11-Dec-13
AXIOM
         12,240,000
                  12,240,000
             12,309,890
30-Nov-09
29266RK#4
ENERGIZER HOLDINGS INC SER 2007-D SR N
6.23
15-Oct-14
AXIOM
         20,500,000
                  20,500,000
             23,113,135
30-Nov-09
97786#AB8
WOLSELEY SR NTS
4.79
16-Nov-10
AXIOM
           7,947,988
                    8,000,000
              8,073,120
30-Nov-09
23338*AA3
DR LEASE TRUST 97 CL-A WALMART CTL
7.52
15-Jan-17
AXIOM
           1,945,523
                    1,836,885
              2,160,398
30-Nov-09
03040#AH5
AMERICAN WATER CAP CORP SER G SR NT
6.25
15-May-18
AXIOM
           3,000,000
                    3,000,000
              3,240,600
30-Nov-09
Q3629#AE3
ETSA UTILS FIN PTY LTD SER C GTD SR NT
6.31
16-Sep-19
AXIOM
         19,780,000
                  20,000,000
             21,733,600
30-Nov-09
D8282#AA2
SURTECO AG SER C SR NT
5.7025
16-Aug-19
MANUL
         26,959,830
                  18,000,000
             22,168,543
30-Nov-09
89407#AA6
TRANSWESTERN PIPELINE SER A SR UNSC NT
5.39
17-Nov-14
AXIOM
         27,021,247
                  27,000,000
             28,451,520
30-Nov-09
67109*AA7
OWT HOMELITE ROYAL FDG TR SER A GTD SR
6.09
30-Jun-10
AXIOM
         25,000,000
                  25,000,000
             25,499,750
30-Nov-09
97180*US5
WILMINGTON/TUCSON ELEC SER C-2
10.73239
01-Jan-13
AXIOM
           1,289,245
                    1,278,995
              1,398,069
30-Nov-09
24713@AD8
DELOITTE & TOUCHE USA LLP GTD SER D NT
6.99
20-Nov-21
AXIOM
           7,500,000
                    7,500,000
              7,964,400
30-Nov-09
16166#AB8
CHASKA CAPITAL CORP SEC EQ NT (TR2)
6.97
01-Apr-11
AXIOM
              192,265
                       192,265
                 205,256
30-Nov-09
879369D#0
TELEFLEX INC SER B SR NT
7.94
01-Oct-14
AXIOM
           9,001,841
                    9,000,000
              9,870,390
30-Nov-09
X4761*AB1
LANDSBANKI ISLANDS HF 2006-1 TR A SR N
5.74
30-Mar-11
MANUL
           1,400,000
                  28,000,000
              1,400,000
30-Nov-09
Q5995#AA2
MERIDIAN ENERGY LTD SER 2004-1 TR A SR
4.64
29-Apr-12
AXIOM
         35,000,000
                  35,000,000
             35,991,550
30-Nov-09
82894*AR8
JR SIMPLOT COMPANY SR U/S NTS
7.92
03-Apr-12
AXIOM
           5,114,979
                    5,000,000
              5,620,100
30-Nov-09
74731@AV1
QUAD/GRAPHICS INC SR SEC NTS 1998 4 TR
6.91
24-Apr-18
AXIOM
           1,620,520
                    1,700,000
              1,652,876
30-Nov-09
009344A*3
AIRCRAFT INDEBTEDNESS REPKG TR 98-1 A
9.52
11-Feb-13
AXIOM
           3,225,823
                    3,430,184
              3,553,362
30-Nov-09
87275*AA3
TRT HLDGS SER A SR SEC NT
5.24
07-Nov-10
AXIOM
           9,800,000
                    9,800,000
              9,810,682
30-Nov-09
421924B*1
HEALTHSOUTH CORP TRNCH B TERM LOAN
2.54
10-Mar-13
OBROK
           2,937,326
                    2,937,326
              2,770,280
30-Nov-09
25087*AB9
DETROIT INTL BRIDGE CO SER A-2 SR SEC
6.28
02-Sep-17
AXIOM
         21,390,000
                  21,500,000
             24,881,090
30-Nov-09
39843#AE5
GRIFOLS INC GTD SER E SR GTD NT
7.14
07-Oct-21
AXIOM
         34,000,000
                  34,000,000
             35,298,120
30-Nov-09
C7208#AE8
PENGROWTH CORP SER A SR NT
6.98
21-Aug-18
AXIOM
         19,930,000
                  20,000,000
             22,009,600
30-Nov-09
25241*AA4
DHC JP LERAY HSG DEFEASANCE LLC NT
8.63
15-Nov-10
AXIOM
           1,092,374
                    1,052,214
              1,115,031
30-Nov-09
89676AAN3
TRITON CONTAINER FIN 2006-1A SEC FLTG
0.455
26-Nov-21
MANUL
           8,456,120
                  13,592,393
             13,022,871
30-Nov-09
89838@AB5
TRSTES EST JAMES CAMPBELL SER B SR NT
5.58
30-Sep-14
AXIOM
         26,801,054
                  27,000,000
             28,465,830
30-Nov-09
G2624@AD5
DAIRY CREST GRP PLC SER A SR EURO NTS
4.735
04-Apr-14
MANUL
         34,298,895
                  22,900,000
             35,560,565
30-Nov-09
G3651#AB1
QUINN GRP LTD SER B SR GTD NT
5.4
13-Oct-12
AXIOM
         30,000,000
                  30,000,000
             30,777,600
30-Nov-09
97181#CY7
WILM'TN TR SER C (BPASSUMPSOLVAY95)
8.01
01-Jul-18
AXIOM
           1,753,540
                    1,572,902
              1,946,860
30-Nov-09
97629#AA1
WINTHROP INC PROP 1ST (HAVERTY) MTG
10.6
01-Jan-11
AXIOM
           1,056,147
                    1,010,036
              1,022,894
30-Nov-09
51157*AA2
LAKEHEAD PIPELINE FMB
9.15
15-Dec-11
AXIOM
           1,239,056
                    1,200,000
              1,283,304
30-Nov-09
33604*AA9
FIRST PARTNERS LP IV MANHEIM PA CAP
6.7471
01-Jan-10
AXIOM
              111,276
                       111,247
                 114,204
30-Nov-09
00171*AA1
AM GENERAL LLC TRNCH B TERM LOAN
3.28063
29-Sep-13
OBROK
           5,363,292
                    5,363,292
              5,068,311
30-Nov-09
71880*AD8
PHL FUNDING I INC SER A5
9.25
20-Jul-16
AXIOM
           2,257,870
                    2,036,455
              2,337,851
30-Nov-09
335867F#9
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
           1,406,436
                    2,473,291
              2,473,291
30-Nov-09
24713@AE6
DELOITTE & TOUCHE USA LLP SER E GTD NT
7.33
20-Nov-26
AXIOM
         18,033,031
                  17,500,000
             18,672,325
30-Nov-09
89407#AB4
TRANSWESTERN PIPELINE SERIES B SR NTS
5.54
17-Nov-16
AXIOM
           4,002,758
                    4,000,000
              4,153,120
30-Nov-09
74732@AF5
QUAD/GRAPHICS TR F 2006-1 SR SEC NTS
6.49
14-Apr-36
AXIOM
           1,000,000
                    1,000,000
                 717,770
30-Nov-09
16724*AB7
CHICAGO BASEBALL HLDGS SER B SR SEC NT
7.02
15-Jan-20
AXIOM
         15,000,000
                  15,000,000
             15,110,700
30-Nov-09
879369D@2
TELEFLEX INC SER A SR NT
7.62
01-Oct-12
AXIOM
           6,001,959
                    6,000,000
              6,449,460
30-Nov-09
23327@AA4
DFA PFD CAP TR I CUM GTD PFD SECS
7.38
02-Oct-12
AXIOM
         19,203,989
                  19,200,000
             20,820,864
30-Nov-09
13810@AA9
CANTERBURY APTS KALAMAZOO LP GTD PART
6.25
19-Jun-14
MANUL
              853,909
                       839,649
                 860,640
30-Nov-09
74732@AB4
QUAD/GRAPHICS TR B 2006-1 SR SEC NTS
6.29
30-Jan-31
AXIOM
              500,000
                       500,000
                 369,010
30-Nov-09
980888B*1
WOOLWORTHS NTS
5.41
26-Apr-20
AXIOM
           5,611,853
                    6,000,000
              6,469,200
30-Nov-09
86708*AB0
SUNBELT CHLOR ALKALI PTRSP SER 0 SR NT
7.23
22-Dec-17
AXIOM
           5,542,913
                    5,625,000
              5,824,238
30-Nov-09
60527TA*5
MISSISSIPPI BUS FIN CO SER 99A SR SEC
7.13
20-Oct-21
AXIOM
         19,244,489
                  19,000,000
             23,063,910
30-Nov-09
88642@AA5
TIDEWATER INC SER A SR NTS
3.91
30-Jul-10
AXIOM
           4,940,025
                    5,000,000
              5,073,200
30-Nov-09
55068#AF6
LUXOTTICA U.S. HLDGS SER C SR GTD NT
6.77
01-Jul-18
AXIOM
         13,000,000
                  13,000,000
             14,738,880
30-Nov-09
V1040#AB8
BEZON SHIPPING/MICHSON 2006-B SR SEC
6.09
15-Jun-16
AXIOM
         29,000,000
                  29,000,000
             31,493,130
30-Nov-09
62826WAA9
MUTUAL FUND FEE TRUST IX SER 99-2 ABS
8.28
01-May-07
MANUL
                21,768
                    2,434,475
                          -
30-Nov-09
29266RK*8
ENERGIZER HOLDINGS INC SER 2007-B SR N
6.01
15-Oct-12
AXIOM
           8,500,000
                    8,500,000
              9,325,860
30-Nov-09
75935@AC4
REINALT-THOMAS CORP SR U/S NTS
7
28-Mar-12
AXIOM
           2,166,078
                    2,142,849
              2,309,777
30-Nov-09
48335#AA9
KALAELOA PARTNERS L P SR SECD NT
9.72
31-Mar-14
AXIOM
           6,843,995
                    6,530,720
              7,352,938
30-Nov-09
29266RF#0
ENERGIZER HLDGS INC SER 2004-C SR NT
4.38
09-Nov-11
AXIOM
           2,000,000
                    2,000,000
              2,085,940
30-Nov-09
20715MAB1
CONFEDERATED TRIBES 144A 2006B NTS
9.75
01-Nov-20
AXIOM
         15,000,000
                  15,000,000
             14,053,500
30-Nov-09
C4862#AA0
ISLAND TIMBERLAND GTD SECD NT SER A
5.57
30-Aug-15
AXIOM
           2,949,706
                    3,000,000
              3,136,530
30-Nov-09
711123B*9
PEOPLES GAS LT & COKE SER UU 1ST & REF
4.63
01-Sep-19
AXIOM
         18,000,000
                  18,000,000
             18,053,100
30-Nov-09
74732@AE8
QUAD/GRAPHICS TR E 2006-1 SR SEC NTS
6.29
14-Apr-31
AXIOM
              500,000
                       500,000
                 367,985
30-Nov-09
87266@AA2
TPC FUNDING LLC NKA OGPA FDG SEC NTS
7.73
31-Jul-15
AXIOM
           4,110,999
                    3,926,954
              4,314,976
30-Nov-09
G1418#AD5
CARIBBEAN UTILITIES AMENDED & RESTATED
8.47
01-Jun-10
AXIOM
              715,194
                       708,800
                 730,206
30-Nov-09
97180*UT3
WILMINGTON/TUCSON ELEC SER C-3
10.73239
01-Jan-12
AXIOM
              662,482
                       658,595
                 706,732
30-Nov-09
98978#AA6
ZUFFA LLC TRNCH B TERM LOAN LN338922
2.375
18-Jun-15
OBROK
           1,955,000
                    1,955,000
              1,759,500
30-Nov-09
25242@AA1
DHC JP CTRY VLG ACQ DEFEASANCE LLC NT
5.62
01-Jan-31
AXIOM
           6,652,238
                    7,050,962
              8,392,619
30-Nov-09
928457AC4
VITA CAPITAL II LTD NTS 144A/3C7
2.18969
01-Jan-10
IDCBR
         18,965,636
                  19,000,000
             18,929,700
30-Nov-09
Q7397#AE4
PRATT FIN PROPRIETARY LTD SER E SR NTS
8.12
23-May-16
AXIOM
         20,898,165
                  19,000,000
             22,166,350
30-Nov-09
P7883#AF3
PHOENIX GAS PROCESSORS LTD SR SEC NTS
5.28
01-Apr-17
AXIOM
           8,095,653
                    8,095,653
              8,536,542
30-Nov-09
G7895#AA0
SCOTTISH & NEWCASTLE PLC SER A SR NTS
4.83
05-Dec-09
AXIOM
         28,998,534
                  29,000,000
             29,014,500
30-Nov-09
008548AF6
AGUA CALIENTE BAND CAHUILLA SER B SR S
6.51
01-Oct-21
AXIOM
           4,039,553
                    4,000,000
              3,315,400
30-Nov-09
74151#AH1
PRICEWATERHOUSECOOPERS SER K SR NT
6.94
27-Aug-19
AXIOM
         31,150,000
                  31,000,000
             33,434,120
30-Nov-09
63730*AA3
NATIONAL RAILROAD PASS CORP GE LEASE G
8.48
30-Jun-11
AXIOM
              191,348
                       183,231
                 204,403
30-Nov-09
233244AH5
DOT HDQTRS LS BK MTG FIN TR A-2 144A
5.594
07-Dec-21
MANUL
           7,390,472
                    7,390,452
              7,433,240
30-Nov-09
Y6937*AA6
P T JAWA POWER SR SEC NTS
9.3
15-Jan-11
AXIOM
           3,045,000
                    3,045,000
              3,122,800
30-Nov-09
23406#AA6
DAK AMERICAS (GRUPO PETROTEMEX) GTD SR
6.85
23-Jun-14
AXIOM
           6,428,571
                    6,428,571
              6,490,221
30-Nov-09
64244*AA0
NEW BOSTON GARDEN CORP SR SEC(DEL NO)
8.45
22-Sep-15
AXIOM
         10,340,992
                  10,370,320
             10,656,748
30-Nov-09
784010AA8
SCL TERMINAL AEREO SANTIAGO SR SECD
6.95
01-Jul-12
IDSI
           7,732,288
                    7,733,334
              7,577,816
30-Nov-09
46648@AL3
J M HUBER CORP SER A SR NTS
5.71
06-Jan-14
AXIOM
         12,860,021
                  13,000,000
             12,032,800
30-Nov-09
81683RAJ3
SEMINOLE TRIBE FL 2007B TXBL OBLIG 144
7.804
01-Oct-20
AXIOM
         23,366,921
                  23,350,000
             26,590,980
30-Nov-09
D1769@AA1
DEUTSCHE BORSE AG SER A SR NT
5.52
12-Jun-15
AXIOM
         20,000,000
                  20,000,000
             21,307,000
30-Nov-09
07783@AA4
BELK INC NTS SER A
5.05
12-Jul-12
MANUL
           4,748,380
                    5,000,000
              5,141,000
30-Nov-09
908594A*5
UNION TANK CAR COMPANY SR SEC'D NTS
6.82
01-Jun-16
MANUL
           3,448,167
                    3,292,802
              3,893,738
30-Nov-09
33903*DH9
FLEET NATIONAL BANK NOVA CHEM-LESSEE
7.86
27-Sep-16
AXIOM
           4,528,991
                    4,818,493
              4,886,241
30-Nov-09
00855LAC3
AGUA CALIENTE BAND CAHUILLA SER 2008 S
6.35
01-Oct-15
AXIOM
           4,000,000
                    4,000,000
              3,588,000
30-Nov-09
87277@AA9
TPF GENERATION HLDGS LLC TRNCH B TERM
2.31
15-Dec-13
OBROK
           1,230,151
                    1,227,938
              1,163,471
30-Nov-09
C3322#AE8
ENERMARK INC SER C SR NT
7.97
18-Jun-21
AXIOM
         35,000,000
                  35,000,000
             41,611,150
30-Nov-09
Q9194#AL9
TRANSURBAN FIN CO PTY SER D 2006-1 DEF
6.06
14-Nov-26
AXIOM
         26,679,978
                  28,707,372
             31,782,793
30-Nov-09
Q0455#AH1
APT PIPELINES LIMITED SER D USD SR NT
5.99
15-May-19
AXIOM
         32,000,000
                  32,000,000
             32,690,880
30-Nov-09
55068#AE9
LUXOTTICA U.S. HLDGS SER B SR GTD NT
6.42
01-Jul-15
AXIOM
         12,000,000
                  12,000,000
             13,442,400
30-Nov-09
97786#AD4
WOLSELEY SR NTS
5.05
16-Nov-15
AXIOM
           9,730,225
                  10,000,000
              9,561,000
30-Nov-09
N6704@AD1
OILTANKING FIN BV SER B SR NT
7.69
31-Aug-21
AXIOM
         16,105,825
                  16,000,000
             18,472,000
30-Nov-09
94978#FF9
WELLS FARGO CTF BARBADOS CORR 2006 A&B
7.54
15-Jan-32
MANUL
         45,127,209
                  45,127,209
             45,600,445
30-Nov-09
G4551#AC8
HOLCIM CAP CORP LTD SR GTD NT
7.05
28-Aug-11
AXIOM
         30,390,526
                  30,000,000
             31,812,600
30-Nov-09
D3141#AB2
HAUS CRAMER HLDG KG SER B SR NT
6.33
10-May-16
AXIOM
         48,000,000
                  48,000,000
             53,031,360
30-Nov-09
33632*DJ3
FIRST SECURITY BK UTAH SEC LN CTF 89-
10.31
28-Mar-10
AXIOM
                70,951
                         68,114
                   70,198
30-Nov-09
99BLA19A0
ALGOMA STEEL INC TERM LOAN LN344061
8
30-Jun-13
OBROK
           1,399,328
                    1,399,328
              1,318,867
30-Nov-09
942749A@1
WATTS WATER TECHNOLOGIES SER B SR NT
5.47
15-May-13
AXIOM
           3,976,293
                    4,000,000
              4,164,680
30-Nov-09
99BLTY9A8
TOYS R US TRNCH B TERM LOAN
4.5175
19-Jul-12
OBROK
           3,485,496
                    3,482,587
              3,359,617
30-Nov-09
D9493#AB3
VOSSLOH AG SR U/S NTS
6.05
24-Jun-16
AXIOM
           9,893,693
                  10,000,000
             11,037,300
30-Nov-09
20444PAA4
COMPANIA DE DESARROLLO AERO ST SEC NTS
10.19
31-May-11
AXIOM
           1,650,000
                    1,650,000
              1,736,147
30-Nov-09
29164#AA5
EMPIRE DISTRICT GAS CO FIRST MTG BDS
6.82
01-Jun-36
AXIOM
         47,000,000
                  47,000,000
             49,711,430
30-Nov-09
16166#AE2
CHASKA CAP CORP (TRANCHE 5) SECD EQ NT
7
01-Apr-11
AXIOM
                87,441
                         87,441
                   93,383
30-Nov-09
24713@AC0
DELOITTE & TOUCHE USA LLP SER C GTD NT
6.59
20-Nov-16
AXIOM
           1,017,821
                    1,000,000
              1,079,280
30-Nov-09
335867G*2
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              651,780
                    1,137,606
              1,137,606
30-Nov-09
X8687#AA1
STRAUMUR-BURDARAS INV BK SER A SR NT
7.24
29-Mar-11
MANUL
           5,512,500
                  15,750,000
              5,512,500
30-Nov-09
914906A#9
UNIVISION COMM INC TRNCH B TERM LOAN L
2.56875
28-Sep-14
OBROK
         10,465,878
                  10,500,000
              8,620,500
30-Nov-09
589497AA4
MEREY SWEENY LP/SWEENY FDG CORP SR BDS
8.85
18-Dec-19
IDSI
         38,179,715
                  35,997,443
             40,979,130
30-Nov-09
564905B*7
MAPLE LEAF FOODS INC SER F SR GTD NT
5.61
08-Dec-14
AXIOM
         14,225,695
                  14,500,000
             15,437,715
30-Nov-09
74042#AA9
PREFCO 1X LTD PTSP SEC NTS BELL 144A
8.97
01-Jan-11
AXIOM
           1,480,345
                    1,447,676
              1,505,902
30-Nov-09
70383#AC0
PAVESTONE SEC SER A
6.63
15-Jul-10
AXIOM
              946,625
                       950,602
                 953,549
30-Nov-09
99BLGW9A6
GREENWOOD RACING INC TERM LOAN LN30387
2.72
20-Oct-11
OBROK
           1,951,110
                    1,945,000
              1,857,475
30-Nov-09
89365QAA2
TRANSGAS DE OCCIDENTE S A SR SEC NT
9.79
01-Nov-10
AXIOM
              424,956
                       424,424
                 435,709
30-Nov-09
94978#AH0
WELLS FARGO MTG SEC TR CVS DISTR CTRS
7.53
10-Jan-24
AXIOM
         14,131,850
                  12,952,673
             15,392,179
30-Nov-09
Q1403*AB9
BLUESCOPE STEEL (FINANCE) SER B SR GTD
5.74
01-Jul-14
AXIOM
         16,515,116
                  17,000,000
             18,319,710
30-Nov-09
91055@AC5
UNITED GROUP INV PARTNERSHIP SER C SR
6.91
24-Jun-18
AXIOM
         23,000,000
                  23,000,000
             24,770,310
30-Nov-09
D8211@AF9
SUD-CHEMIE FIN GMBH SER C SR GTD NT
5.88
30-Sep-16
AXIOM
           7,000,000
                    7,000,000
              7,123,060
30-Nov-09
G1252@AA2
BORD GAIS EIREANN SER A SR NTS
4.58
22-Oct-10
AXIOM
         19,793,326
                  20,000,000
             20,341,400
30-Nov-09
26969PA*9
EAGLE MATERIALS TR A SR NT
5.25
15-Nov-12
AXIOM
           4,177,000
                    4,177,000
              4,359,869
30-Nov-09
22004*AB6
CORPORATE TRINITY CO (CARGILL-
8.71
31-Aug-12
AXIOM
              355,647
                       355,558
                 416,732
30-Nov-09
99BLSF9A0
S&F STORES MERGER SUB LLC 1ST LIEN TRN
3.31
31-Dec-14
OBROK
           1,954,849
                    1,954,849
              1,752,034
30-Nov-09
688239B@0
OSHKOSH TRUCK CORP TRNCH B TERM LOAN L
6.64
06-Dec-13
OBROK
           1,471,292
                    1,463,538
              1,457,143
30-Nov-09
N4661#AC7
ISTELLO HLDG BV SER A SR GTD NT
9.5
01-Apr-16
AXIOM
         10,586,155
                  16,991,156
             10,407,933
30-Nov-09
G3651#AJ4
QUINN GROUP LTD SER C SR NT
5.87
03-Apr-17
AXIOM
           5,000,000
                    5,000,000
              4,918,650
30-Nov-09
10510@AA8
BRAMBLES USA SER A GTD SR NT
5.39
04-Aug-11
AXIOM
         24,000,000
                  24,000,000
             24,928,080
30-Nov-09
G4588#AT8
INTERMEDIATE CAPITAL GRP PLC SER B NT
6.5
28-Feb-14
AXIOM
         20,000,000
                  20,000,000
             18,842,800
30-Nov-09
G2614#AB9
DCC FUNDING 2007 LTD NV SER B GTD SR N
6.19
11-Jul-19
AXIOM
         28,000,000
                  28,000,000
             30,733,080
30-Nov-09
574754AB3
MASHANTUCKET WESTERN PEQUOT TRIBE TXBL
6.57
01-Sep-13
AXIOM
           5,267,406
                    5,299,998
              5,168,770
30-Nov-09
883199B*1
TEXTRON FINANCIAL CORP SER B SR NT
4.59
14-Sep-17
MANUL
         12,631,579
                  12,631,579
             11,014,737
30-Nov-09
58526#AJ8
MEIJER FINANCE INC SR SEC NTS A3
8.04
01-Jun-12
AXIOM
           1,883,843
                    1,828,600
              2,000,708
30-Nov-09
81683RB*4
SEMINOLE INDIAN TRIBE OF FLORIDA TRNCH
2.125
05-Mar-14
OBROK
                22,439
                         22,439
                   20,812
30-Nov-09
N2962#AD5
ENECO HOLDING NV SER D SR NT
4.905
28-Mar-22
MANUL
         22,466,525
                  15,000,000
             20,718,854
30-Nov-09
34486@AA8
FOOTBALL CLUB TERM NTS 2015 TR
5.24
05-Nov-15
AXIOM
           4,799,335
                    5,000,000
              5,094,000
30-Nov-09
29266RG#9
ENERGIZER HOLDINGS INC SR NTS
5.09
29-Sep-12
AXIOM
           4,928,550
                    5,000,000
              5,355,550
30-Nov-09
G1980#AA9
CAYMAN ISLAND GOVT NT
5.3
08-Apr-18
AXIOM
         19,833,335
                  19,833,335
             20,002,513
30-Nov-09
29266RL@5
ENERGIZER HOLDINGS INC SER 2007-F SR N
6.48
15-Oct-16
AXIOM
           9,000,000
                    9,000,000
             10,282,320
30-Nov-09
23307#AC2
DB RREEF INDL PROP INC SER C GTD NT
5.67
08-Feb-16
AXIOM
         10,000,000
                  10,000,000
              9,355,600
30-Nov-09
G3651#AC9
QUINN GRP LTD SER C SR GTD NTS
5.58
13-Oct-15
AXIOM
         17,500,000
                  17,500,000
             17,409,350
30-Nov-09
05544NAC5
BHN IV MTG TRUST 144A CL AF SER 2000-1
8
31-Mar-11
MANUL
                      22
                    7,469,073
                 298,763
30-Nov-09
G1257*AB7
BOREALIS FUNDING CO LTD SER B GTD SR N
9.63
07-Jul-19
AXIOM
         22,628,000
                  22,000,000
             28,071,780
30-Nov-09
32485*AC1
FIRST NATL BANK OF COMMERCE SER C NT
12.03
01-May-14
AXIOM
           4,504,483
                    4,139,315
              5,110,357
30-Nov-09
G3651#AG0
QUINN GROUP LTD SER A SR NT
5.62
03-Apr-12
AXIOM
           5,000,000
                    5,000,000
              5,154,900
30-Nov-09
126624AC9
CVRD FIN LTD 144A NTS
8.926
15-Oct-10
IDSI
           3,299,469
                    3,299,469
              3,364,766
30-Nov-09
94016#AA9
WASHINGTON 10 GAS HOLDINGS INC SEC NT
7.238
30-Jun-29
AXIOM
           9,080,339
                    9,080,339
             10,201,125
30-Nov-09
05577@AJ9
BTMU CAP CORP SER C (BNSF 2009-A)
6.55
26-Feb-21
AXIOM
           3,806,456
                    3,806,456
              4,377,425
30-Nov-09
Q0455#AN8
APT PIPELINES LTD SERA GTD SR NT
8.35
01-Jul-16
AXIOM
         32,000,000
                  32,000,000
             38,018,880
30-Nov-09
33903*CW7
FLEET NATL BK-TRUSTEE BUNGE NA (EAST)
7.86
30-Mar-17
AXIOM
           2,293,314
                    2,273,841
              2,543,632
30-Nov-09
58526#AA7
MEIJER FINANCE INC SR SEC NTS A1
8.04
01-Jun-12
AXIOM
           1,883,843
                    1,828,600
              2,000,708
30-Nov-09
81371#AA5
SECURED LEASE FIN CORP (CIRCUIT CITY)
6.75
15-Sep-13
MANUL
              779,066
                       898,704
                 449,352
30-Nov-09
L7919*AB8
RELUXCO INTL SA SER B GTD SR NT
5.61
27-Mar-17
AXIOM
         32,000,000
                  32,000,000
             31,671,360
30-Nov-09
97181#KZ5
WILMINGTON TR UPRR 2005-B3
5.36
02-Jul-28
AXIOM
              343,698
                       377,981
                 401,873
30-Nov-09
N6510*AE5
NUTRECO HLDG NV SER B SR NT
7.87
08-Apr-16
AXIOM
           5,000,000
                    5,000,000
              6,034,250
30-Nov-09
97180*LY2
WILMINGTON TR (CSX) SER B BNY-3 LEVD L
10.23
26-Jun-12
AXIOM
           1,109,710
                    1,064,181
              1,221,393
30-Nov-09
99BLHA9A3
HANESBRANDS INC TRNCH B TERM LOAN
5.25375
30-Sep-13
OBROK
           2,207,765
                    2,193,598
              2,198,402
30-Nov-09
92707#AA7
BDRE HUNTINGTON FKA VILLAGE DE WALGREE
7.88
01-Jul-18
AXIOM
           1,450,695
                    1,327,157
              1,593,517
30-Nov-09
N2962#AA1
ENECO HOLDING NV SER A SR NT
4.62
28-Mar-14
MANUL
         28,457,598
                  19,000,000
             28,403,297
30-Nov-09
97180*UX4
WILMINGTON/TUCSON ELEC SER C-7
10.73239
01-Jan-13
AXIOM
           2,490,071
                    2,468,298
              2,712,042
30-Nov-09
34487*AA9
FOOTBALL CLUB TERM NOTE 2018 TR CTF
6.11
12-Nov-18
AXIOM
         18,000,000
                  18,000,000
             18,711,720
30-Nov-09
G4588#AM3
INTERMEDIATE CAP GRP PLC SER D GTD SR
8.03
28-Jun-11
AXIOM
           7,000,000
                    7,000,000
              7,113,120
30-Nov-09
Q2759#AJ6
CONSOLIDATED PRESS FIN LTD SER I GTD S
4.93
29-Apr-12
AXIOM
           1,875,000
                    1,875,000
              1,875,563
30-Nov-09
74731@AF6
QUAD/GRAPHICS INC SR SEC SER 96-1 TR F
8.1
30-Sep-16
AXIOM
           2,582,274
                    2,386,364
              2,430,440
30-Nov-09
48268@AG9
KPMG LLP SER 2008 SR NT
6.25
15-Jul-15
AXIOM
         45,069,034
                  45,000,000
             47,590,650
30-Nov-09
D6574*AA7
CLAAS KGAA MBH SR NT
5.76
27-Dec-14
AXIOM
         53,677,391
                  53,800,000
             57,494,984
30-Nov-09
58526#AE9
MEIJER FINANCE INC SR SEC NTS A2
8.04
01-Jun-12
AXIOM
           1,713,721
                    1,663,467
              1,820,032
30-Nov-09
21864*AD3
CORDOVA FUNDING SR SEC NTS A4 144A WO
8.82
15-Dec-19
AXIOM
           2,842,311
                    2,788,933
              2,611,445
30-Nov-09
25247#AA4
DHC LNL OAKMONT RET RES DEFEASANCE NT
5.64
10-Aug-26
AXIOM
           4,517,952
                    4,517,952
              5,333,217
30-Nov-09
714046A@8
PERKINELMER INC SER 2008-A SR NT
6
30-May-15
AXIOM
         20,000,000
                  20,000,000
             21,666,600
30-Nov-09
90781#AG7
UNION PACIFIC RAILROAD TR SER 2008-2
4.4
16-Jan-16
AXIOM
           6,963,874
                    6,963,874
              7,244,657
30-Nov-09
N4281@BB0
KONINKLIJKE VOPAK NV SER N SR NT
5.89
19-Jun-17
AXIOM
           7,000,000
                    7,000,000
              7,392,770
30-Nov-09
99BLPC9A0
PAETEC HLDGS CORP TRNCH B TERM LOAN LN
2.81875
28-Feb-13
OBROK
                61,473
                         61,035
                   57,576
30-Nov-09
D8211@AE2
SUD-CHEMIE FIN GMBH SER B SR GTD NT
5.73
30-Sep-14
AXIOM
           7,000,000
                    7,000,000
              7,262,570
30-Nov-09
20763#EF4
CONNECTICUT NATIONAL BANK-OWNE
8.86
30-Mar-11
AXIOM
           2,256,964
                    2,251,428
              2,385,523
30-Nov-09
97180*SF6
WILMINGTON TR AIRBUS IND CTF-92 NW-D
9.03
29-Nov-14
AXIOM
              154,703
                       141,185
                 165,124
30-Nov-09
486606A*7
KAYNE ANDERSON MLP INV CO SER G SR NT
5.645
19-Jun-11
MANUL
         17,000,000
                  17,000,000
             17,736,100
30-Nov-09
46648@AP4
J M HUBER CORP SR NT
5.75
01-Feb-18
AXIOM
           7,257,890
                    7,500,000
              6,026,700
30-Nov-09
Q5516@AC0
LEIGHTON FIN LTD SER C GTD SR NT
7.66
15-Oct-18
AXIOM
         30,000,000
                  30,000,000
             33,607,200
30-Nov-09
68210*AC7
OMEGA LEASING (US) LLC SR SEC NT
5.98
12-Jul-16
AXIOM
         19,681,026
                  19,681,026
             21,842,002
30-Nov-09
124900C*0
CCL INDUSTRIES INC SR GTD NT SER B
5.57
07-Mar-16
AXIOM
         11,832,548
                  12,000,000
             12,550,920
30-Nov-09
97786#AF9
WOLSELEY SR NTS
5.32
16-Nov-20
AXIOM
         14,149,498
                  15,000,000
             13,044,600
30-Nov-09
G2624@AB9
DAIRY CREST GROUP PLC SER B GTD SR NT
5.83
04-Apr-16
AXIOM
           8,000,000
                    8,000,000
              8,750,000
30-Nov-09
89464#AA6
TWO LLC SR SEC
6.8
30-Jun-18
AXIOM
         17,060,411
                  17,060,411
             18,109,797
30-Nov-09
335867F@1
FIRST OMNI BANK NA NICHIMEN TR 98A-2 S
6.65
02-Jul-20
MANUL
              889,218
                    1,593,237
              1,593,237
30-Nov-09
88642@AB3
TIDEWATER INC SER B SR NTS
4.16
30-Jul-11
AXIOM
           2,921,460
                    3,000,000
              3,105,990
30-Nov-09
99BLSU9B5
SURGICAL CARE INC TRNCH B TERM LOAN LN
3.22
29-Dec-14
OBROK
           1,955,000
                    1,955,000
              1,796,156
30-Nov-09
45069KAA6
ITW CUPIDS FIN TR I GTD 144A CUPIDS
6.55
31-Dec-11
IDSI
           9,995,909
                  10,000,000
             10,075,000
30-Nov-09
N4281@BC8
KONINKLIJKE VOPAK NV SER O SR NT
5.99
19-Jun-19
AXIOM
         13,000,000
                  13,000,000
             13,543,790
30-Nov-09
124900B@9
CCL INDUSTRIES INC SER C SR NTS
7.09
08-Jul-18
AXIOM
         16,974,432
                  16,000,000
             17,996,960
30-Nov-09
58526#AT6
MEIJER FINANCE INC SEC NTS B1
8.13
01-Sep-10
AXIOM
           2,931,950
                    2,891,100
              3,032,070
30-Nov-09
008548AE9
AGUA CALIENTE BAND CAHUILLA SER A SR S
6.08
01-Oct-16
AXIOM
              738,000
                       738,000
                 646,230
30-Nov-09
Q3126#AD3
DB RREEF FIN PTY LTD SER D GTD SR NT
5.44
21-Dec-14
AXIOM
         10,000,000
                  10,000,000
              9,536,200
30-Nov-09
L8992#AB2
SYNGENTA FINANCE N.V. SR NTS - B
5.35
08-Dec-25
AXIOM
           9,213,698
                  10,000,000
             10,060,400
30-Nov-09
G2613@AA4
DCC CORP SERVICES LTD SER A SR NTS
5.12
19-Apr-14
AXIOM
         24,000,000
                  24,000,000
             25,383,120
30-Nov-09
303250B@2
FAIR ISAAC CORP SER D SR NT
7.18
07-May-18
AXIOM
         30,000,000
                  30,000,000
             33,952,800
30-Nov-09
64318@AA9
NEW CARDINALS STADIUM 2007-A SR SEC NT
6.18
30-Jun-32
AXIOM
         24,084,062
                  24,084,062
             22,614,453
30-Nov-09
G7578#AB2
RITTON MARITIME(FIRST OMEGA) 2005-B GT
5.41
15-Jun-15
AXIOM
         10,000,000
                  10,000,000
             10,766,200
30-Nov-09
92964*AA9
WY CAROLINA HLDGS SR SEC NTS
5.64
23-Dec-18
AXIOM
         15,500,000
                  15,500,000
             16,687,765
30-Nov-09
N0021#AB2
ABERTIS INFRAESTRUCTURAS FIN SER B-1
4.91
21-Dec-14
AXIOM
         37,606,649
                  38,000,000
             41,423,800
30-Nov-09
736508H*6
PORTLAND GENERAL ELECTRIC CO 1ST MTG B
5.8
01-Jun-39
AXIOM
           9,000,000
                    9,000,000
              9,552,510
30-Nov-09
42205*AA3
HD WESTFIELD MA LANDLORD SEC LS-BCKD N
6.7
30-Sep-30
AXIOM
         44,360,000
                  44,360,000
             49,924,962
30-Nov-09
74731@AY5
QUAD/GRAPHICS INC SR SEC SER 98-5 TR B
7.1
22-May-18
AXIOM
           8,727,006
                    8,500,000
              7,695,475
30-Nov-09
G8967#AF0
TRITON CONTAINER INTL SR SEC 2008-A-2
7.66
30-Sep-18
MANUL
         40,000,000
                  40,000,000
             46,308,000
30-Nov-09
99BLBG9B4
BIG WEST OIL LLC TRNCH DD DELAYED DRAW
4.47125
15-May-14
OBROK
           2,730,854
                    2,730,854
              2,594,312
30-Nov-09
14155#AA8
CARDINALS BALLPARK LLC SR SEC NTS
5.72
30-Sep-27
AXIOM
         24,383,200
                  24,383,200
             20,930,051
30-Nov-09
54401PA#3
LORD CORP SER 2006A SR NT
4.7625
12-Jul-16
MANUL
         24,933,123
                  16,646,849
             25,293,683
30-Nov-09
94868#AA8
WEIN ALABAMA LLC(WALGREEN) 6.69% CTL N
6.59
01-Apr-28
AXIOM
           2,622,142
                    2,622,142
              3,056,081
30-Nov-09
03040#AD4
AMERICAN WATER CAP CORP SER C SR NT
5.62
21-Dec-18
AXIOM
         24,200,000
                  24,200,000
             24,891,878
30-Nov-09
G6843#AA5
P&O PRINCESS CRUISES PLC SER A SR NT
7.35
31-Jul-10
AXIOM
         18,990,661
                  19,000,000
             19,455,050
30-Nov-09
857449#T9
STATE STREET BK & TR (AIRBUS) SER B CT
8.99
15-Sep-18
AXIOM
           1,638,429
                    1,407,652
              1,877,583
30-Nov-09
12533@AA7
BURLINGTON NORTHERN SANTA FE CFT BNSF2
5.66
15-Jan-23
AXIOM
           1,998,989
                    2,074,074
              2,202,169
30-Nov-09
16725#AG1
CHICAGO BRIDGE & IRON(DEL) VR RT SER C
3.3975
06-Nov-14
AXIOM
         45,000,000
                  45,000,000
             42,525,000
30-Nov-09
89838@AA7
TRSTEES EST JAMES CAMPBELL SER A SR NT
5.17
30-Sep-11
AXIOM
           1,000,000
                    1,000,000
              1,039,020
30-Nov-09
97180*SG4
WILMINGTON TR AIRBUS IND CTF-92 NW-E
9.03
29-Nov-14
AXIOM
              154,703
                       141,185
                 165,124
30-Nov-09
97181#KV4
WILMINGTON TR UPRR 2005 B-1
5.36
30-Nov-28
AXIOM
              720,062
                       792,675
                 841,583
30-Nov-09
G2978#AD5
ELECTRICITY SUPPLY BOARD (ESB) SR NTS
5.39
15-Dec-18
AXIOM
           4,793,030
                    5,000,000
              4,978,100
30-Nov-09
85746*BZ2
STATE ST BK & TR (NOVA CHEM)
7.89
27-Sep-16
AXIOM
           4,675,950
                    4,964,535
              5,001,869
30-Nov-09
88642@AD9
TIDEWATER INC SER D SR NTS
4.44
30-Jul-13
AXIOM
           4,755,393
                    5,000,000
              5,263,600
30-Nov-09
24713#AC8
DELOITTE & TOUCHE LLP SER B GTD SR NTS
7.41
01-Oct-11
AXIOM
           1,916,869
                    1,915,301
              2,048,530
30-Nov-09
N0431#AG5
ARUBA SER E SR NT
6.71
15-Oct-13
MANUL
         18,000,000
                  18,000,000
             18,074,813
30-Nov-09
42823#AJ2
HEWITT ASSOCIATES LLC SER G SR NT
6.98
21-Aug-18
AXIOM
         11,981,500
                  12,000,000
             13,111,200
30-Nov-09
46458KAF2
ISLANDSBANKI HF (GLITNIR BANK) 144A SR
5.44
22-Dec-15
MANUL
           1,500,000
                  30,000,000
              1,500,000
30-Nov-09
66939#AF0
NORWEST BANK MN UTC EQ TR 2000-A L16
8.13
30-Jun-16
MANUL
           6,384,160
                    5,799,465
              6,829,450
30-Nov-09
01583*AF0
ALGONQUIN GAS TRANMISSION CO SR NT
5.69
26-Nov-12
AXIOM
         23,000,000
                  23,000,000
             24,773,300
30-Nov-09
16735#AA2
CHICAGO FAUCET CO GTD SER A SR NTS
5
19-Dec-09
AXIOM
         12,500,000
                  12,500,000
             12,513,625
30-Nov-09
97180*SC3
WILMINGTON TR AIRBUS IND CTF-92 NW-A
9.03
27-Nov-14
AXIOM
              154,699
                       141,185
                 165,084
30-Nov-09
97181#HX4
WILMINGTON/OXYCHEM TR B GTD CONSTR NT
8.0678
15-Jan-27
AXIOM
         21,000,000
                  21,000,000
             26,449,500
30-Nov-09
F9181#AG7
THOMSON SER C SR NT
8.33
17-May-13
MANUL
         40,000,000
                  40,000,000
             28,000,000
30-Nov-09
G2624@AA1
DAIRY CREST GROUP PLC SER A GTD SR NT
5.73
04-Apr-13
AXIOM
         10,000,000
                  10,000,000
             10,903,200
30-Nov-09
59179#AA5
METROPCS WIRELESS INC TRNCH B TERM LOA
2.625
20-Feb-14
OBROK
           2,427,932
                    2,437,186
              2,247,548
30-Nov-09
74915#AA3
R&L SHERWOOD 5.72% CTL NT (KOHLS)
5.6365
10-Jan-24
AXIOM
           4,850,059
                    4,850,059
              5,173,267
30-Nov-09
99BLBT9C4
BOSTON GENERATING LLC TRNCH LC LN31019
2.8475
21-Dec-13
OBROK
              519,265
                       519,265
                 363,917
30-Nov-09
58526#AP4
MEIJER FINANCE INC SR SEC NTS A4
8.24
01-Jun-20
AXIOM
           2,861,912
                    2,638,100
              3,216,899
30-Nov-09
63250@AE3
NATL AMUSEMENTS INC/NAI LTD SER A NT
10
31-Dec-10
AXIOM
         23,600,433
                  24,013,993
             24,256,054
30-Nov-09
D3917#AC2
DEUTZ AG SER C SR NT
5.98
16-Jul-14
AXIOM
         17,000,000
                  17,000,000
             16,680,060
30-Nov-09
038521A*1
ARAMARK CORP TRNCH LC BANK LOAN
2.46876
26-Jan-14
OBROK
                58,120
                         58,426
                   52,921
30-Nov-09
C5864@AA7
MULLEN GROUP LTD SER A SR GTD NT (USA
6.29
30-Jun-16
AXIOM
           9,000,000
                    9,000,000
              9,854,370
30-Nov-09
N4281@AQ8
VOPAK SER C SR NTS
8.37
19-Jun-11
AXIOM
         14,364,024
                  14,000,000
             15,224,860
30-Nov-09
99BLPP9B9
PIVOTAL PROMONTORY LLC SECOND LIEN TER
11.83
28-Jul-11
MANUL
              150,000
                    2,000,000
                   60,000
30-Nov-09
335867E*4
FIRST OMNI BANK NA ICX TR 98A-1 SER C
6.65
02-Jul-20
MANUL
           1,877,442
                    3,236,854
              3,236,854
30-Nov-09
74500PAC8
PUEBLO OF SANTA ANA 144A BDS
6.29
01-Apr-15
AXIOM
           6,300,000
                    6,300,000
              5,377,680
30-Nov-09
W0805#AE8
ASSA ABLOY FINANCIAL SVCS SER E GTD SR
5.41
15-May-20
AXIOM
           7,632,803
                    8,000,000
              7,902,000
30-Nov-09
G4916#AE4
INVESTCORP CAP LTD SER A GTD SR NT
6.64
17-Dec-10
AXIOM
           8,850,000
                    8,850,000
              8,475,114
30-Nov-09
43014*AA2
HIGHLAND HOUSE APTS LLC 6.62% CTL (WAL
6.52
01-Dec-27
AXIOM
           3,523,130
                    3,523,130
              4,083,343
30-Nov-09
29266RH*2
ENERGIZER HOLDINGS INC SR NTS
5.23
29-Sep-15
AXIOM
           4,855,503
                    5,000,000
              5,385,500
30-Nov-09
12533*AA9
BURLINGTON NORTHERN SANTA FE CFT BNSF
5.66
15-Jan-23
AXIOM
           2,748,610
                    2,851,852
              3,027,982
30-Nov-09
99BLBG9A6
BIG WEST OIL LLC TRNCH B TERM LOAN
4.5
31-Dec-14
OBROK
           2,172,271
                    2,172,271
              2,063,657
30-Nov-09
97180*SD1
WILMINGTON TR AIRBUS IND CTF-92 NW-B
9.03
29-Nov-14
AXIOM
              154,703
                       141,185
                 165,124
30-Nov-09
G7895#AC6
SCOTTISH & NEWCASTLE PLC SER C SR NT
5.57
05-Dec-14
AXIOM
         32,713,234
                  33,000,000
             36,954,390
30-Nov-09
58526#AZ2
MEIJER FINANCE INC SEC NTS B3
8.13
01-Sep-10
AXIOM
           3,484,143
                    3,435,600
              3,603,120
30-Nov-09
Q8815#AA4
TABCORP INV NO 4 PTY LTD SER A GTD SR
5.27
21-Dec-14
AXIOM
         22,000,000
                  22,000,000
             21,772,740
30-Nov-09
085209C@1
GOVT OF BERMUDA SR NT
5.93
10-Nov-19
MANUL
         25,000,000
                  25,000,000
             25,000,000
30-Nov-09
F9181#AA0
THOMSON SER A SR NT
6.13
30-Jun-10
MANUL
           4,000,000
                    4,000,000
              2,800,000
30-Nov-09
58528#FF9
MEIJER, INC. E-3
7.64
01-Jun-24
AXIOM
           1,095,408
                    1,023,700
              1,270,197
30-Nov-09
41242*AD4
HARDWOOD FUNDING LLC (NBA) SR NTS SER
5.31
08-Dec-12
AXIOM
           7,884,927
                    8,000,000
              8,260,880
30-Nov-09
99BLNE9A8
NES RENTALS HLDGS 2ND LIEN TERM LOAN
7.125
30-Sep-13
OBROK
           1,725,712
                    1,725,712
              1,117,399
30-Nov-09
70383#AF3
PAVESTONE SEC SER D
6.96
15-Jul-13
AXIOM
           2,336,330
                    2,376,504
              2,349,982
30-Nov-09
68205*AA8
OMAHA WORLD-HERALD CO SR NTS
6.82
01-Jul-13
MANUL
           6,921,257
                    7,272,727
              6,819,127
30-Nov-09
674627A*5
OCE NV SER A SR NT
8.43
19-Apr-11
AXIOM
         35,000,000
                  35,000,000
             36,649,200
30-Nov-09
58526#AB5
MEIJER FINANCE INC SR SEC NTS B1
8.24
01-Jun-20
AXIOM
           2,975,603
                    2,742,900
              3,344,692
30-Nov-09
871655C@3
SYPRIS SOLUTIONS INC SER B SR SEC NT
10.2
15-Jan-12
AXIOM
           1,186,899
                    1,209,537
              1,104,368
30-Nov-09
03079@AB4
AMERIGAS PROPANE LP SER E SEC NT
8.5
01-Jul-10
AXIOM
           8,587,010
                    8,500,000
              8,820,620
30-Nov-09
97180*UW6
WILMINGTON/TUCSON ELEC SER C-6
10.73239
01-Jan-11
AXIOM
           6,329,932
                    6,312,425
              6,571,803
30-Nov-09
345370C#5
FORD MOTOR CO TRNCH B TERM LOAN
3.32
15-Dec-13
OBROK
           6,824,505
                    6,819,826
              5,987,261
30-Nov-09
N6510*AD7
NUTRECO HLDG NV SER A SR NT
7.23
08-Apr-14
AXIOM
           7,000,000
                    7,000,000
              8,087,100
30-Nov-09
Q2264@AC1
CHALLENGER LIFE NO 2 LTD SER C SB NT
6.53
07-Dec-26
AXIOM
         25,000,000
                  25,000,000
             22,132,000
30-Nov-09
542290AF8
LONE STAR INDS 144A GTD SR NT (DYCKERH
9.25
01-Jun-10
AXIOM
           3,816,676
                    3,850,000
              3,961,727
30-Nov-09
073252AA6
BAYVIEW RESH CTR LS FIN TR 04 US GOVT
6.33
15-Jan-37
MANUL
         19,967,260
                  19,967,260
             19,767,587
30-Nov-09
D7625#AA0
SOLARWORLD AG SER A SR NT
5.89
21-Dec-13
AXIOM
         20,000,000
                  20,000,000
             21,556,400
30-Nov-09
G2978#AC7
ELECTRICITY SUPPLY BOARD (ESB) SR NTS
5.19
15-Dec-15
AXIOM
           4,826,337
                    5,000,000
              5,129,550
30-Nov-09
877904AA0
TEAM CLASSIC GOLF SVCS INC SR NTS
7.15
01-Dec-10
AXIOM
           3,400,766
                    3,385,920
              3,217,741
30-Nov-09
10468*AA2
BRADY CORP SR NTS
5.14
28-Jun-14
AXIOM
         16,169,024
                  16,785,714
             17,596,464
30-Nov-09
23307*AC6
DC ARENA LP GTD SR SEC NT
6.56
30-Nov-23
AXIOM
         10,000,000
                  10,000,000
             10,035,600
30-Nov-09
36129#AA4
G & R DEV LLC (WALGREEN) 6.38% CTL NT
6.28
01-Jun-28
AXIOM
           3,314,131
                    3,314,131
              3,775,094
30-Nov-09
96218PAN0
WEYERHAUESER REAL EST 144A MTNE
6.22
17-Sep-14
IDSI
           2,000,000
                    2,000,000
              1,866,820
30-Nov-09
74734*AD0
QINETIQ NORTH AMERICA INC SER D GTD SR
7.62
05-Feb-19
AXIOM
         13,000,000
                  13,000,000
             15,251,730
30-Nov-09
P4948#AA4
GRUPO CEMENTOS DE CHIHUAHUA SER A SR G
6.74
31-Jul-16
AXIOM
         16,150,000
                  16,150,000
             14,897,245
30-Nov-09
C0445#AF3
ARC RESOURCES LTD SER C SR SEC NT
7.19
14-Apr-16
AXIOM
         12,500,000
                  12,500,000
             14,182,375
30-Nov-09
96432WAA3
WHITE PINE HYDRO LLC OPCO SR SEC 144A
6.31
10-Jul-17
IDSI
         17,059,749
                  18,100,000
             15,745,371
30-Nov-09
64079*AB8
NEPTUNE REGIONAL TRANSMSN TR A SR SEC
6.21
30-Jun-27
AXIOM
         19,335,554
                  19,335,554
             20,432,267
30-Nov-09
97181#BU6
WILM'TN TR SER A (BPASSUMPSOLVAY 95)
7.52
01-Jul-17
AXIOM
              336,435
                       312,387
                 374,489
30-Nov-09
11283#AA9
BROOKFIELD POWER NY FIN SER 1 SR SEC
5.45
18-Dec-17
AXIOM
         10,000,000
                  10,000,000
             10,161,600
30-Nov-09
58526#BC2
MEIJER FINANCE INC GTD SR SEC NT B1 ST
8.03
01-Jan-11
AXIOM
           3,935,660
                    3,862,000
              4,125,118
30-Nov-09
69352BAC8
PPL MONTANA LLC PASS THRU CTFS
8.903
02-Jul-20
AXIOM
         17,081,470
                  16,544,687
             18,261,860
30-Nov-09
88713UAE6
TIMBERSTAR TR I 2006-1 CL D CMBS
6.2082
15-Oct-36
IDSI
           6,000,000
                    6,000,000
              5,340,000
30-Nov-09
58983*CF4
MERIDIAN TRUST TTX EQ TR 32-A
9.85
29-Jan-10
AXIOM
                 3,462
                          3,385
                     3,434
30-Nov-09
D9493#AA5
VOSSLOH AG SR U/S NTS
5.9
24-Jun-14
AXIOM
           4,975,272
                    5,000,000
              5,509,950
30-Nov-09
716747AA8
PETROPOWER I FDG TRUST 144A US TR CTF
7.36
15-Feb-14
IDSI
           2,950,195
                    2,980,203
              2,991,081
30-Nov-09
G1418#AC7
CARIBBEAN UTILITIES CO LTD SR NTS
7.64
01-Jun-14
AXIOM
           3,750,000
                    3,750,000
              4,142,025
30-Nov-09
795549AA2
SALT CREEK PTC 144A W/O RR SER 2004
5.672
15-Dec-14
AXIOM
         15,196,805
                  15,000,000
             16,771,800
30-Nov-09
Q5516@AA4
LEIGHTON FIN LTD SER A GTD SR NT
6.91
15-Oct-13
AXIOM
           2,000,000
                    2,000,000
              2,183,880
30-Nov-09
92964#AA5
WY TENN HLDGS LLC SR SEC NTS
5.81
17-Dec-18
AXIOM
           5,500,000
                    5,500,000
              5,993,240
30-Nov-09
93045#AC2
WAGNER EQUIPMENT CO SR NTS
6.58
04-Oct-11
AXIOM
           7,542,754
                    7,500,000
              7,830,225
30-Nov-09
75737#AE8
REDFIRE INC SER B SR GTD NT
7.5
17-Jun-16
AXIOM
         30,000,000
                  30,000,000
             35,620,500
30-Nov-09
736508K*2
PORTLAND GENERAL ELECTRIC CO FMB
5.43
03-May-40
AXIOM
         16,000,000
                  16,000,000
             15,474,400
30-Nov-09
K1601#AA3
COLOPLAST A/S SR NT
5
30-Apr-13
AXIOM
         34,712,729
                  35,000,000
             36,625,750
30-Nov-09
12638VAC0
CSN ISLANDS VI CORP SER 2004-1 SR NTS
7.427
03-May-12
AXIOM
           7,273,158
                    7,273,158
              7,610,851
30-Nov-09
91374*AN7
UNITED TELEPHONE NORTHWEST SER Q FMB
8.77
01-Aug-17
AXIOM
           3,039,000
                    3,039,000
              3,666,645
30-Nov-09
B7108#AA8
ROULARTA MEDIA GROUP NV SR NT
8.43
26-Apr-14
AXIOM
         14,112,130
                  14,112,130
             12,802,948
30-Nov-09
D8884#AB2
VOITH AG SER B SR NTS
6.03
17-Aug-16
AXIOM
         17,732,086
                  18,000,000
             19,221,480
30-Nov-09
99BLTP9C3
TPF GENERATION HLDGS LLC REVOLVER BANK
2.1
15-Dec-13
OBROK
              141,828
                       141,576
                 134,143
30-Nov-09
34486#AA6
FOOTBALL CLUB TERM NOTES 2014 TR CTF
5.05
05-Oct-14
AXIOM
           5,000,000
                    5,000,000
              5,205,900
30-Nov-09
55359#AA5
MRED HWY12/HWY13 6.85% CTL NT
6.75
05-Aug-27
AXIOM
           2,479,654
                    2,479,654
              2,920,686
30-Nov-09
99BLHW9A5
HAWKER BEECHCRAFT INC TRNCH B TERM LOA
2.285
26-Mar-14
OBROK
           2,247,340
                    2,247,340
              1,722,968
30-Nov-09
883199A@0
TEXTRON FINANCIAL CORP SR NTS
4.39
24-Dec-13
MANUL
           8,912,226
                    9,473,684
              8,751,316
30-Nov-09
25248#AA3
DHC LNL KNOXVILLE FOREST RIDGE II DEFE
6.8
01-Jan-13
MANUL
         19,385,177
                  18,682,055
             20,923,902
30-Nov-09
03016*AA4
AMERICAN TAX CR CORP FXD IX LP PROM NT
6.9453
01-Jan-11
AXIOM
           2,802,992
                    2,797,403
              2,890,808
30-Nov-09
04626RAA4
ASTORIA DEP CORP SER A PASS-THRU CTFS
5.744
01-May-16
AXIOM
         22,673,225
                  22,754,238
             21,831,099
30-Nov-09
10600PAA5
BRAZILIAN MER VOUCH RECV 2003-1 SR SEC
5.911
15-Jun-11
AXIOM
           5,590,335
                    5,590,335
              5,776,941
30-Nov-09
75945EA*0
RELIANCE ENERGY LIMITED SR NT
6.63
20-Nov-16
AXIOM
         25,000,000
                  25,000,000
             21,561,500
30-Nov-09
N4345#AF4
IBERDROLA INT BV SER A GTD SR NT
5.53
21-Dec-17
AXIOM
         50,000,000
                  50,000,000
             52,739,500
30-Nov-09
87277@AC5
TPF GENERATION HLDGS LLC LOC BANK LOAN
2.1
15-Dec-13
OBROK
              452,436
                       451,628
                 427,918
30-Nov-09
36229KB*4
GTC TRANSCNTL GRP 2002A TR 1 SR NTS
5.62
15-Dec-12
AXIOM
         11,000,000
                  11,000,000
             10,796,830
30-Nov-09
Q1403*AD5
BLUESCOPE STEEL (FINANCE) SER B SR GTD
6.71
30-Jun-18
AXIOM
         26,085,000
                  26,000,000
             28,871,180
30-Nov-09
74732@AC2
QUAD/GRAPHICS TR C 2006-1 SR SEC NTS
6.49
30-Jan-36
AXIOM
           1,000,000
                    1,000,000
                 718,800
30-Nov-09
30215*AM0
EXPLORER PIPELINE CO SER L SR NTS
7.01
31-Jul-22
AXIOM
         10,824,399
                  10,000,000
             10,934,600
30-Nov-09
22281NA@2
COVANTA ENERGY CORP TRNCH LC
1.6
09-Feb-14
OBROK
           1,655,369
                    1,649,485
              1,535,670
30-Nov-09
12533#AA5
BURLINGTON NORTHERN SANTA FE CFT BNSF
5.66
15-Jan-23
AXIOM
           3,747,938
                    3,888,890
              4,128,951
30-Nov-09
313855E*5
FEDERAL SIGNAL CORP SR NTS
6.24
15-Dec-12
AXIOM
           5,159,494
                    5,693,575
              5,572,359
30-Nov-09
99BLBT9A8
BOSTON GENERATING LLC TRNCH B TERM LOA
2.56875
20-Dec-13
OBROK
           2,282,403
                    2,282,534
              1,599,668
30-Nov-09
335867G#8
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
           1,573,505
                    2,746,371
              2,746,371
30-Nov-09
74966*AC1
RPC INC SR U/S NTS
7.63
15-Nov-12
AXIOM
           6,893,925
                    7,000,000
              7,277,900
30-Nov-09
13861#AA5
CANTOR FITZGERALD SR NT
5.19
01-Apr-10
AXIOM
           4,382,233
                    4,400,000
              4,397,800
30-Nov-09
10510@AF7
BRAMBLES USA INC SER C GTD SR NT
8.23
07-May-19
AXIOM
         20,000,000
                  20,000,000
             23,676,800
30-Nov-09
11283#AB7
BROOKFIELD POWER NY FIN SER 2 SR SEC
5.91
16-Dec-25
AXIOM
           5,000,000
                    5,000,000
              4,698,800
30-Nov-09
12626#AJ4
CRH AMERICA INC GTD SER D SR NTS
8.06
22-Sep-14
AXIOM
           9,993,620
                  10,000,000
             11,562,600
30-Nov-09
90781#AF9
UNION PACIFIC RAILROADTR SER 2008-3
4.2
30-Apr-15
AXIOM
           4,587,341
                    4,587,341
              4,730,741
30-Nov-09
57169*AJ6
MARS INC SER B SR NT
6.47
06-Oct-18
AXIOM
         48,000,000
                  48,000,000
             56,641,440
30-Nov-09
43460#AA7
HOGAN REAL ESTATE (WALGREEN) 6.27% CTL
6.17
01-Jan-29
AXIOM
           2,710,692
                    2,710,692
              3,062,486
30-Nov-09
33903*DA4
FLEET NATIONAL BANK NOVA CHEM LESSEE
8.26
27-Mar-16
AXIOM
           5,487,313
                    5,736,107
              5,803,965
30-Nov-09
70383#AE6
PAVESTONE SEC SER C
6.85
15-Jul-12
AXIOM
              937,402
                       950,602
                 949,547
30-Nov-09
74731@AB5
QUAD/GRAPHICS INC SER 96-1 TR B
8.04
15-Jun-16
AXIOM
           5,134,903
                    4,772,727
              4,855,964
30-Nov-09
857449#R3
STATE STREET BK & TR (AIRBUS) SER B CT
8.99
15-Sep-18
AXIOM
           1,639,387
                    1,408,484
              1,878,763
30-Nov-09
F9731#AA5
VICAT S A SER A SR NTS
4.92
05-Aug-10
AXIOM
         19,000,000
                  19,000,000
             19,158,080
30-Nov-09
97180*SH2
WILMINGTON TR AIRBUS IND CTF-92 NW-F
9.03
28-Nov-14
AXIOM
              154,701
                       141,185
                 165,104
30-Nov-09
29266RD*6
ENERGIZER HOLDINGS INC SR NTS SER A-6
3.86
30-Jun-11
AXIOM
           4,863,238
                    5,000,000
              5,153,500
30-Nov-09
Q5581#AA2
LION NATHAN FIN (AUSTRALIA) SR GTD NTS
8.65
28-Feb-12
AXIOM
           6,684,757
                    6,600,000
              7,171,296
30-Nov-09
754427AA0
RAVENSWOOD UNIT 40 (KEYSPAN) SR SEC NT
5.996
15-Jan-19
AXIOM
           7,136,203
                    7,136,203
              7,587,639
30-Nov-09
907821S94
UNION PAC RR CO (BNY MIDWEST TR) I
3.86
29-Sep-12
AXIOM
           1,217,703
                    1,217,703
              1,254,502
30-Nov-09
47580*AY5
JELD-WEN INC SER D SR NT VR(MIN 8.99%)
10.49
30-Sep-12
MANUL
           5,696,651
                    5,696,651
              5,630,342
30-Nov-09
G2083#AB1
CHEMRING GRP PLC SR SEC NT (USD SWAP)
6.81
12-Nov-17
MANUL
         20,612,777
                  12,500,000
             21,982,801
30-Nov-09
97180*UU0
WILMINGTON/TUCSON ELEC SER C-4
10.73239
01-Jan-13
AXIOM
           1,279,133
                    1,266,856
              1,400,497
30-Nov-09
62894@AA5
NCFE LLC (FORMERLY BETSY LLC) WALGREEN
7.75
05-Jul-15
AXIOM
           1,128,749
                    1,060,200
              1,215,043
30-Nov-09
L0549*AB1
CHASE MANHATTAN BK LUXEMBOURG CL B DEP
0
27-Aug-32
AXIOM
           2,712,910
                  20,000,000
              2,692,400
30-Nov-09
G8295TAD8
PENNON GRP PLC SR INDEX LNKD NT
6
13-Jul-22
MANUL
         49,470,664
                  30,000,000
             48,657,564
30-Nov-09
58526#BL2
MEIJER FINANCE INC GTD SEC SR NT B3 ST
8.03
01-Jan-11
AXIOM
           3,150,973
                    3,092,000
              3,302,658
30-Nov-09
87275*AC9
TRT HOLDINGS INC SER C SR SEC NT
6.01
19-May-16
AXIOM
         10,000,000
                  10,000,000
              9,529,900
30-Nov-09
037705AA8
APPALACHIAN NPI SR SEC NTS
7.76
29-Feb-16
AXIOM
           5,491,764
                    5,041,500
              5,586,083
30-Nov-09
99BLBD9A3
BUILDING MATERIALS CORP TRNCH BLN31292
3.0625
22-Feb-14
OBROK
           4,867,440
                    4,864,206
              4,438,588
30-Nov-09
G5241#AC1
KERRY GRP FINL SVCS TR C SR NT
5.14
30-Apr-15
AXIOM
         37,253,658
                  38,000,000
             41,106,500
30-Nov-09
41242*AG7
HARDWOOD FDG (NBA) SER G SR NT
8.27
26-Feb-16
AXIOM
         24,000,000
                  24,000,000
             27,941,040
30-Nov-09
39121JAE0
GREAT RIVER ENERGY SER 2007A FMB 144A
6.254
01-Jul-38
IDSI
         39,231,430
                  45,000,000
             45,997,200
30-Nov-09
25467LA*7
DISCOVERY COMMUNICATIONS BONDS
6.01
01-Dec-15
AXIOM
         29,590,714
                  30,000,000
             32,160,300
30-Nov-09
97180*SW9
WILMINGTON TRUST (CONS PWR CO) SEC NT
7.99
02-Jul-11
AXIOM
           1,254,040
                    1,227,538
              1,272,785
30-Nov-09
G2083#AD7
CHEMRING GROP PLC SER B SR SEC NT
5.68
19-Nov-19
AXIOM
         20,000,000
                  20,000,000
             21,109,000
30-Nov-09
05577@AM2
BTMU CAP CORP SER E (BNSF 2009-A)
6.55
26-Feb-21
AXIOM
           1,592,920
                    1,592,920
              1,831,857
30-Nov-09
G1252@AC8
BORD GAIS EIREANN SER C SR. NTS
5.26
22-Oct-14
AXIOM
           4,858,212
                    5,000,000
              5,125,000
30-Nov-09
39812#AA0
GREYSTONE GRP SOLON LTD -WALGREEN 6.07
5.97
10-Feb-28
AXIOM
           4,276,123
                    4,276,123
              4,759,368
30-Nov-09
G9284#AQ0
VITOL FIN LTD SER C GTD SR UNSEC NT
5.81
12-Nov-14
AXIOM
         22,958,122
                  23,000,000
             24,463,260
30-Nov-09
C1466#AA6
CPR LEASG (CANADIAN PACIFIC R) SR SECU
5.41
03-Mar-24
AXIOM
           6,569,843
                    7,017,144
              7,121,068
30-Nov-09
G3144#AB6
FENNER INTL LTD
7.29
01-Jun-12
MANUL
           4,412,195
                    4,309,091
              4,395,272
30-Nov-09
56032#AA8
MAIN-BLAINE LLC (WALGREEN)6.79% CTL
6.69
05-Jun-28
AXIOM
           2,283,862
                    2,283,862
              2,682,418
30-Nov-09
713291A@1
PEPCO HOLDINGS INC NT
6
26-Apr-19
AXIOM
         25,000,000
                  25,000,000
             26,234,750
30-Nov-09
11283#AD3
BROOKFIELD POWER NEW YORK FIN SER 4 NT
5.62
19-Dec-17
AXIOM
           9,000,000
                    9,000,000
              9,247,770
30-Nov-09
705322AK1
PEDERNALES EL COOP INC 02 SER A 144A F
6.202
15-Nov-32
MANUL
           5,000,000
                    5,000,000
              5,350,000
30-Nov-09
97181#ET6
WILM'TN TR (BP&SOLVAY MIN EQ TR 98)
6.63
02-Jan-20
AXIOM
           1,464,523
                    1,429,858
              1,618,256
30-Nov-09
33632*TW7
FIRST SECURITY BNK OF UT 1999 SER A
7.65
10-Jan-23
AXIOM
         12,718,600
                  11,482,418
             13,774,423
30-Nov-09
99BLFB9A3
FR BRAND HLDGS CORP TRNCH B TERM LOAN
2.625
07-Feb-14
OBROK
           2,941,202
                    2,925,000
              2,643,469
30-Nov-09
10510@AB6
BRAMBLES USA SER B GTD SR UNSEC NT
5.77
04-Aug-14
AXIOM
           4,000,000
                    4,000,000
              4,233,800
30-Nov-09
Q0307#AA6
AMCOR LIMITED SR NTS SER A
5.03
17-Dec-09
AXIOM
           4,996,301
                    5,000,000
              5,006,200
30-Nov-09
N0060#AB4
ADIDAS INTL FIN BV SER B SR NT
5.25
24-Jan-11
AXIOM
         13,071,498
                  13,000,000
             13,440,960
30-Nov-09
99BLFS9A6
FRESENIUS MED CARE HLDGS INC TRNCH B T
1.9725
31-Mar-11
OBROK
           1,794,720
                    1,793,963
              1,720,518
30-Nov-09
75952AAF4
RELIANT ENERGY MID ATL PWR HLDGS
9.237
02-Jul-17
IDSI
         19,787,369
                  19,761,805
             20,255,850
30-Nov-09
Q2759#AM9
CONSOLIDATED PRESS FIN SER L GTD SR NT
5.56
09-Jun-14
AXIOM
         10,233,257
                  10,250,000
             10,138,070
30-Nov-09
Q8277*AF8
SANTOS FINANCE LTD SER B SR NTS
5.85
03-Oct-12
AXIOM
         12,963,762
                  13,000,000
             13,749,320
30-Nov-09
33761NA*0
FIRSTSERVICE INC SEC
5.44
01-Apr-15
AXIOM
         19,142,510
                  20,000,000
             21,396,600
30-Nov-09
798737AA0
SAN MANUEL ENTERTAINMENT SR SEC 2004-A
5.69
01-Dec-15
AXIOM
         15,978,635
                  16,000,000
             15,608,640
30-Nov-09
507199AB3
LAGUNA DEV CORP ENTERPRISE TXBL REV BD
6.66
01-Jun-15
AXIOM
         13,100,000
                  13,100,000
             12,529,888
30-Nov-09
48268@AH7
KPMG LLP SER 2009 SR NT
5.71
28-Oct-16
AXIOM
         29,881,000
                  30,000,000
             30,336,000
30-Nov-09
Q9194#AK1
TRANSURBAN FIN CO PTY SER C 2006-1 DEF
5.95
14-Nov-21
AXIOM
         11,446,779
                  11,923,144
             13,208,102
30-Nov-09
74734*AC2
QINETIQ NORTH AMERICA INC SER C GTD SR
7.13
05-Feb-16
AXIOM
           5,000,000
                    5,000,000
              5,700,850
30-Nov-09
W7468#AB7
SANDVIK SR NTS
5.13
06-Oct-20
AXIOM
         23,351,087
                  25,000,000
             21,270,000
30-Nov-09
Q9768*AB1
JOHN FAIRFAX PUBLICATIONS SER B GTD SR
6.35
10-Jul-14
AXIOM
         13,140,754
                  13,000,000
             11,713,780
30-Nov-09
74932#AA2
RC CEMENT HLDG SER A GTD SR NT
6.6
29-May-10
AXIOM
           2,666,697
                    2,666,697
              2,713,338
30-Nov-09
372460A@4
GENUINE PARTS CO SER B SR NTS
6.23
30-Nov-11
AXIOM
         25,982,504
                  26,040,000
             27,644,324
30-Nov-09
479142B*1
JOHNSON MATTHEY PLC SER C SR NTS
4.95
26-Mar-15
AXIOM
         14,355,745
                  15,000,000
             15,795,600
30-Nov-09
99BLBX9A9
BNY CONVERGEX GROUP LLC TRNCH B 1ST LI
3.32
29-Sep-13
OBROK
           5,646,111
                    5,642,857
              5,395,982
30-Nov-09
Q7397#AG9
PRATT FIN PROPRIETARY LTD SER A SR NT
5.6
17-Dec-13
AXIOM
         22,500,000
                  22,500,000
             23,703,300
30-Nov-09
45957@AE6
INTERNATIONAL GROUP SR NTS SER B
5.98
01-Nov-16
AXIOM
           8,343,685
                    8,500,000
              8,111,295
30-Nov-09
G7578#AA4
RITTON MARITIME(FIRST OMEGA) 2005-A GT
5.12
15-Jun-12
AXIOM
         11,000,000
                  11,000,000
             11,684,200
30-Nov-09
26969PA@7
EAGLE MTERIALS INC. TR B SR NTS
5.38
15-Nov-15
AXIOM
         21,785,000
                  21,785,000
             22,229,196
30-Nov-09
C7277*AB4
PIPELINE MANAGEMENT SER B GTD SR NT
6.1
28-Oct-14
MANUL
         31,026,487
                  32,916,000
             32,012,117
30-Nov-09
G1418#AG8
CARIBBEAN UTILITIES CO LTD SR NT
5.09
01-Jun-18
AXIOM
         12,211,227
                  12,600,000
             12,922,308
30-Nov-09
74731@BK4
QUAD/GRAPHICS INC SR SEC SER D
7.92
11-Dec-23
AXIOM
         11,060,403
                  10,000,000
              8,843,200
30-Nov-09
05577@AH3
BTMU CAP CORP SER B (BNSF 2009-A)
6.55
26-Feb-21
AXIOM
         12,205,637
                  12,205,637
             14,036,482
30-Nov-09
83239*AA7
SMITHS GROUP PP INC GTD SR NT
5.45
28-Jan-13
AXIOM
         52,130,752
                  52,500,000
             55,699,875
30-Nov-09
335867E@2
FIRST OMNI BANK NA ICX TR 98A-1 SER CH
6.65
02-Jan-20
MANUL
           1,477,159
                    2,595,424
              2,595,424
30-Nov-09
89732#AA2
TROY CHEMICAL CORP INC AMENDED & RESTA
5.71
09-Aug-12
AXIOM
           9,906,014
                  10,000,000
             10,077,800
30-Nov-09
25247@AA6
DHC LNL ROSEBURG RET RES DEFEASANCE NT
5.69
10-Mar-16
AXIOM
           2,440,161
                    2,440,161
              2,760,505
30-Nov-09
82894*AS6
JR SIMPLOT COMPANY SR NTS
6.14
01-Mar-15
AXIOM
           8,703,811
                    9,000,000
             10,043,280
30-Nov-09
20557#AE1
COMPUTERSHARE US GTD SR NT
6.34
29-Jul-18
AXIOM
         31,216,966
                  31,000,000
             34,866,940
30-Nov-09
36720#AD1
GAS TRANSMISSION NORTHWEST SR NTS D
5.69
01-Jun-35
AXIOM
         11,912,317
                  12,000,000
             11,041,200
30-Nov-09
84861#AA6
SPIRITS OF ST LOUIS BASKETBALL SR SEC
6.09
31-Dec-21
AXIOM
         26,233,614
                  26,233,614
             26,525,857
30-Nov-09
78443*AJ0
SLBP HLDGS CORP SER B SR NT
7.9
30-Jun-14
MANUL
         16,000,000
                  16,000,000
             16,240,000
30-Nov-09
29266RJ@8
ENERGIZER HOLDINGS INC SER 2006-D SR N
6.24
30-Jun-16
AXIOM
           6,000,000
                    6,000,000
              6,769,080
30-Nov-09
99BLCD9A2
CHS/COMMUNITY HEALTH SYS INC TRNCH DD
2.56
25-Jul-14
OBROK
              272,745
                       272,745
                 249,504
30-Nov-09
52465#AH8
LEGG MASON MTG CAP TR 99-CTL-2 (RA 9)
7.11
10-Mar-21
AXIOM
         10,330,585
                  12,871,112
             11,307,143
30-Nov-09
79603#AR2
SAMSON INVESTMENT CO SR NT
7.58
19-Mar-14
AXIOM
         40,000,000
                  40,000,000
             45,918,000
30-Nov-09
58528#EV5
MEIJER, INC. E-1
7.64
01-Jun-24
AXIOM
           1,019,220
                       952,500
              1,181,852
30-Nov-09
943315B@9
WAUSAU PAPER CORP SER C SR. NTS
7.43
31-Aug-11
AXIOM
         15,222,368
                  15,000,000
             15,432,150
30-Nov-09
39063@AC4
GREAT LAKES GAS TRANS LTD PART SR NT A
8.74
30-Oct-11
AXIOM
           3,843,093
                    3,800,000
              4,108,294
30-Nov-09
07783@AB2
BELK INC NTS SER B
5.31
12-Jul-15
MANUL
           5,428,649
                    6,000,000
              6,036,000
30-Nov-09
Y3915@AA7
INDIAN OIL CORP LTD SR NT
6.12
01-Aug-18
AXIOM
         21,000,000
                  21,000,000
             18,714,360
30-Nov-09
G6843#AD9
CARNIVAL (P&O PRINCESS) SR SER D
7.09
16-Feb-16
AXIOM
         15,867,330
                  15,000,000
             15,901,200
30-Nov-09
33632*UB1
FIRST SECURITY BANK OF UTAH PTC CVS LE
8.19
10-Jan-23
AXIOM
         13,380,262
                  11,656,819
             14,254,075
30-Nov-09
37930EAG1
GLITNIR BANKI HF SR NT 144A
7.32
10-Jan-13
MANUL
           1,016,807
                  17,500,000
                 875,000
30-Nov-09
L7919*AA0
RELUXCO INTL SA SER A GTD SR NT
5.51
27-Mar-14
AXIOM
         13,000,000
                  13,000,000
             13,401,960
30-Nov-09
26439#AC6
DUKE ENERGY CORP NTS
6.9
30-Dec-16
AXIOM
           7,466,667
                    7,466,667
              8,342,432
30-Nov-09
05577@AN0
BTMU CAP CORP (UPRR 2009A) EQ NT
4.83
15-Oct-24
AXIOM
         11,000,000
                  11,000,000
             11,321,530
30-Nov-09
99BLCC9D8
CHARTER COMM OPERATING LLC TERM LOAN
6.25
06-Mar-14
OBROK
           1,965,000
                    1,965,000
              1,811,494
30-Nov-09
71912NAA5
PHOENIX PARK FUNDING LTD SR BDS 144A
7.267
01-Apr-13
AXIOM
           3,615,651
                    3,615,651
              3,904,072
30-Nov-09
36218#AA6
GPI PROPERTIES 1995 LLC SECD NT
7.49
01-Mar-16
MANUL
         10,520,665
                    9,999,806
             10,500,796
30-Nov-09
25244@AA9
DHC JP COUNTRY VLG DEV II DEFEASANCE L
5.66
01-Jun-14
AXIOM
           1,065,511
                    1,077,863
              1,244,318
30-Nov-09
22281NA*4
COVANTA ENERGY CORP TRNCH B TERM LOAN
1.875
09-Feb-14
OBROK
           3,275,659
                    3,266,753
              3,041,347
30-Nov-09
99BLWD9B8
WIND TELECOMUNICAZIONI SPA TRNCH B&C T
3.92563
17-Dec-13
OBROK
           4,971,560
                    5,000,000
              4,775,000
30-Nov-09
81725TC*9
SENSIENT TECHNOLOGIES CORP SER B SR NT
7.31
28-Nov-13
AXIOM
         11,000,000
                  11,000,000
             12,682,560
30-Nov-09
63615#AA9
NATL FOOTBALL LEAGUE 2001 SR NT
6.69
15-Oct-16
AXIOM
         18,159,786
                  17,651,703
             18,983,524
30-Nov-09
72925#AC1
PLUM CREEK TIMBERLANDS SER J SR NTS
7.66
01-Oct-11
AXIOM
           3,833,138
                    3,764,471
              4,047,183
30-Nov-09
335867E#0
FIRST OMNI BANK NA ICX TR 98A-1 SER G
6.65
02-Jul-20
MANUL
              430,496
                       760,001
                 760,001
30-Nov-09
51265#AA7
LAKEWOOD PIPELINE EASEMENT ARCO LESSEE
8.11
01-Apr-26
AXIOM
           1,493,363
                    1,275,551
              1,578,150
30-Nov-09
92977@AD6
WACHOVIA DEV GTD ROSS STORES CR PRM NT
5.65
23-Jul-13
AXIOM
         12,000,000
                  12,000,000
             12,904,800
30-Nov-09
40410*AA8
HBI BRANDED APPAREL LTD INC 2ND LIEN T
3.99375
15-Apr-14
OBROK
           1,500,000
                    1,500,000
              1,492,500
30-Nov-09
21089#AA4
CONTINENTAL AUTO REC INC. SER A SR SUB
12
30-Apr-05
MANUL
              525,934
                    8,765,044
                 525,903
30-Nov-09
Q9768*AC9
JOHN FAIRFAX PUBLICATIONS SER C GTD SR
6.48
10-Jul-17
AXIOM
           8,000,000
                    8,000,000
              6,488,240
30-Nov-09
48003#AH5
JONES EDWARD D & CO LP SB CAP NT
7.33
12-Jun-14
AXIOM
         12,000,000
                  12,000,000
             12,490,560
30-Nov-09
42210*BC1
H E BUTT GROCERY CO SER B SR NTS
6.68
01-Mar-19
AXIOM
           7,142,581
                    7,000,000
              7,848,050
30-Nov-09
72925#AH0
PLUM CREEK TIMBERLANDS SER N SR NT
5.48
21-Jan-10
AXIOM
         15,057,884
                  15,057,884
             15,115,556
30-Nov-09
05577@AG5
BTMU CAP CCRP SER A (BNSF 2009-A)
6.55
26-Feb-21
AXIOM
         12,681,940
                  12,681,940
             14,584,231
30-Nov-09
376085AA4
GILROY ENERGY CTR LLC 144A SR NT
4
15-Aug-11
AXIOM
           1,416,810
                    1,412,506
              1,418,848
30-Nov-09
Q2264@AA5
CHALLENGER LIFE NO 2 LTD SER A SB NT
6.29
07-Dec-16
AXIOM
           5,800,000
                    5,800,000
              5,738,404
30-Nov-09
58526#AW9
MEIJER FINANCE INC SEC NTS B2
8.13
01-Sep-10
AXIOM
           2,851,631
                    2,811,900
              2,949,008
30-Nov-09
41242*AA0
HARDWOOD FDG SER A SR SEC NTS
4.3
07-Jun-10
AXIOM
           7,938,786
                    8,000,000
              8,043,200
30-Nov-09
97181#CE1
WILMINGTON TR SERA NT AMOCPOLY EQ TR95
7.52
01-Jul-17
AXIOM
           1,180,716
                    1,030,391
              1,178,653
30-Nov-09
32485*AB3
FIRST NATL BK COM(BK ONE)SER B SR SEC
12.01
01-Nov-10
AXIOM
           3,140,344
                    3,090,698
              3,290,450
30-Nov-09
D8884#AC0
VOITH AG SER C SR NTS
6.23
17-Aug-19
AXIOM
           4,887,255
                    5,000,000
              5,266,400
30-Nov-09
86357KAC7
STRUCTURED PLACEMENTS TR SER PAC 94-1
2.9194862
17-Jul-13
AXIOM
              551,145
                       545,703
                 546,424
30-Nov-09
031100B*0
AMETEK INC SER A SR NT
6.2
18-Dec-17
AXIOM
         34,000,000
                  34,000,000
             36,628,200
30-Nov-09
Q9194#AA3
TRANSURBAN FIN CO PTY TR-A 2004-1 SR N
5.02
07-Dec-14
AXIOM
           7,711,069
                    8,250,000
              9,037,133
30-Nov-09
75074#AB5
RAIL CO VII INVTRS(CARGILL-LESSEE)6.96
6.96
01-Apr-11
AXIOM
           2,501,971
                    2,501,971
              2,670,804
30-Nov-09
39063@AF7
GREAT LAKES GAS TRANS LP SER A SR NTS
6.73
25-Mar-18
AXIOM
         26,610,186
                  25,200,000
             27,189,792
30-Nov-09
99BLAC9B4
AMSCAN HLDGS INC TERM LOAN LN337597
2.535
01-May-13
OBROK
           3,900,000
                    3,900,000
              3,549,000
30-Nov-09
46656#AA4
JACK STEARNS (WALGREEN) 6.32% CTL NT
6.22
01-Oct-27
AXIOM
           3,059,378
                    3,059,378
              3,468,632
30-Nov-09
099514A@0
BORAL LTD GTD SR NT
7.12
16-Apr-18
AXIOM
         25,000,000
                  25,000,000
             27,316,750
30-Nov-09
36130@AA3
G & R PARTNERS LLC(WALGREEN) 6.09% CTL
5.99
01-May-29
AXIOM
           3,026,091
                    3,026,091
              3,371,005
30-Nov-09
48124@AA6
JP LEGION CROSSING DEFEASANCE
8.25
01-Jan-16
AXIOM
           1,385,944
                    1,279,118
              1,550,789
30-Nov-09
99BLWD9A0
WIND TELECOMUNICAZIONI SPA 2ND LIEN TR
7.92563
17-Dec-14
OBROK
           4,000,000
                    4,000,000
              4,020,000
30-Nov-09
501673AA5
LA ARENA FUNDING LLC ARENA REV-BCKD
7.656
15-Dec-26
AXIOM
         18,146,270
                  18,146,270
             19,362,614
30-Nov-09
L7919*AC6
RELUXCO INTL SA SER C GTD SR NT
5.71
27-Mar-19
AXIOM
         27,000,000
                  27,000,000
             26,018,550
30-Nov-09
N4661#AD5
ISTELLO HLDG BV SER B SR GTD NT
9.5
01-Apr-16
AXIOM
           7,082,505
                  11,364,395
              6,980,239
30-Nov-09
N0431#AF7
ARUBA SER D SR NTS
6.19
30-Oct-12
MANUL
           5,013,834
                    5,000,000
              5,013,629
30-Nov-09
56633#AF0
MARCUS CORP SER C TRANCHE B SR NTS
6.82
01-May-14
AXIOM
         15,723,767
                  15,714,285
             15,254,799
30-Nov-09
359694C#1
FULLER H B COMPANY SR NTS
6.6
02-Jun-10
AXIOM
           7,080,191
                    7,080,000
              7,225,636
30-Nov-09
10510@AC4
BRAMBLES USA SR NTS
5.94
04-Aug-16
AXIOM
         19,714,327
                  20,000,000
             20,923,800
30-Nov-09
47922*AM8
JOHNSON (SC) & SON SR NTS
6.74
04-Dec-13
AXIOM
         10,123,434
                  10,000,000
             10,798,600
30-Nov-09
616912AA9
MORGANBERRY CORPORATION CL A BTD MTG N
7.802
31-Mar-19
IDSI
           5,646,055
                    5,646,055
              5,579,827
30-Nov-09
031100C@7
AMETEK INC SER E SR NT
7.08
17-Sep-18
AXIOM
         10,000,000
                  10,000,000
             11,344,200
30-Nov-09
30243QAB2
FEP REC FNDG III 2000-1 CL A2 144A W/O
8.08654
18-May-08
MANUL
                        2
                    2,374,401
                       237
30-Nov-09
361652A*1
GFI GROUP INC SR SEC NT
8.17
30-Jan-13
AXIOM
         25,864,057
                  25,500,000
             25,571,655
30-Nov-09
250847G*5
DETROIT EDISON 1ST MTG
5.19
01-Oct-23
AXIOM
         11,976,967
                  13,000,000
             12,998,440
30-Nov-09
942749A#9
WATTS WATER TECHNOLOGIES INC SR NT
5.85
30-Apr-16
AXIOM
         30,000,000
                  30,000,000
             30,723,900
30-Nov-09
12532*AA0
BURLINGTON NORTHERN SANTA FE CFT BNSF2
5.66
15-Jan-23
AXIOM
           2,498,625
                    2,592,593
              2,752,633
30-Nov-09
28253@AA1
DHC LNL QUAIL RIDGE DEFEASANCE LLC NT
9.05
15-Jul-10
AXIOM
         27,321,935
                  27,263,657
             28,746,255
30-Nov-09
16166#AD4
CHASKA CAP CORP SECD EQ NT (TR 4)
6.99
01-Apr-11
AXIOM
              302,403
                       302,403
                 322,930
30-Nov-09
Q3629#AD5
ETSA UTILS FIN PTY SER B GTD SR NTS
5.89
16-Sep-16
AXIOM
         35,000,000
                  35,000,000
             37,817,150
30-Nov-09
09951#AE6
BORAL USA SR NTS
5.42
09-May-15
AXIOM
         13,699,652
                  14,000,000
             14,276,220
30-Nov-09
423012A*4
HEINEKEN NV SER A SR NT
5.86
15-Aug-15
AXIOM
         10,000,000
                  10,000,000
             11,359,300
30-Nov-09
63615#AD3
NATIONAL FOOTBALL LEAGUE SER A SR NT
5.6
31-Mar-24
AXIOM
         12,000,000
                  12,000,000
             12,434,640
30-Nov-09
88713UAC0
TIMBERSTAR TR I 2006-1 CL B CMBS
5.7467
15-Oct-36
IDSI
           7,000,000
                    7,000,000
              6,370,000
30-Nov-09
84901#AA8
SPOKANE ENERGY FDG TR SR SEC NTS
7.327236
31-Jan-15
AXIOM
           9,921,424
                    9,533,471
             10,333,138
30-Nov-09
68278#AB4
ONESTEEL US INV 2008A TR 2 GTD SR NT
7.33
09-Jul-18
AXIOM
         40,290,673
                  40,000,000
             45,522,800
30-Nov-09
53028*AA5
LIBERTY BOILING SPRINGS LLC(WALGREEN)
6.71
10-Dec-28
AXIOM
           2,492,818
                    2,492,818
              2,935,019
30-Nov-09
G4691*AB5
IAWS FINANCE PP LTD GTD SER B SR NT
5.86
13-Jun-17
AXIOM
         25,000,000
                  25,000,000
             27,154,250
30-Nov-09
Q8773#AK2
STOCKLAND FIN PTY LTD SER D GTD SR NT
4.99
14-Jul-15
AXIOM
         20,000,000
                  20,000,000
             19,018,800
30-Nov-09
83787#AA9
SOUTH FT MEADE PRTNRSHP SR SEC CARGILL
6.92
13-Dec-10
AXIOM
           2,926,404
                    2,891,316
              3,006,448
30-Nov-09
78405#AA1
SBM DIXIE LLC (WALGREEN) 5.60% CTL
5.5
10-Sep-29
AXIOM
           3,319,209
                    3,319,209
              3,553,877
30-Nov-09
72349CAA0
PINNACLE TOWERS ACQ HLDGS 2009-1 A1 SR
6.25
15-Aug-19
MANUL
         25,884,639
                  26,000,000
             26,847,600
30-Nov-09
21864*AE1
CORDOVA FUNDING SR SEC NTS A5 144A WO
8.48
15-Dec-19
AXIOM
              609,857
                       612,064
                 559,623
30-Nov-09
15150#AA0
CENTER LAND CO INC FLEMING GTD PROM NT
7.5
01-Dec-13
AXIOM
              588,014
                       569,869
                 629,079
30-Nov-09
99BLAK9C4
ARAMARK CORP TRNCH B TERM LOAN LN29580
3.095
26-Jan-14
OBROK
              885,754
                       890,451
                 806,553
30-Nov-09
N0060#AC2
ADIDAS INTL FIN BV SER C SR NT
5.34
24-Jan-13
AXIOM
         26,000,000
                  26,000,000
             27,730,300
30-Nov-09
72349CAB8
PINNACLE TOWERS ACQ HLDGS 2009-1 CL A2
9
15-Aug-29
MANUL
         20,000,000
                  20,000,000
             21,402,000
30-Nov-09
388608AA9
GRAPEVINE FIN LLC SR SEC NON-REC NT
6.712
15-Jul-21
AXIOM
         58,337,878
                  57,350,000
             57,381,543
30-Nov-09
53154#AA7
LIBERTY-US 125 LLC (WALGREEN) 6.81% CT
6.71
10-Dec-28
AXIOM
           2,848,936
                    2,848,936
              3,354,309
30-Nov-09
P7883#AE6
PHOENIX PARK GAS PROCESSORS SER E SR S
5.76
01-Apr-20
AXIOM
         11,322,143
                  11,322,143
             12,057,743
30-Nov-09
868733A*7
SUREWEST COMMUNICATIONS SER B SR NT
4.74
13-Mar-13
AXIOM
         17,964,097
                  18,400,000
             18,240,840
30-Nov-09
96218PAM2
WEYERHAEUSER REAL ESTATE 144A SER E MT
6.12
17-Sep-12
IDSI
         13,550,705
                  13,500,000
             13,862,610
30-Nov-09
L8992#AA4
SYNGENTA FINANCE N.V. SR NTS - A
5.11
08-Dec-20
AXIOM
           6,514,999
                    7,000,000
              7,177,730

 




An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

